 



Exhibit 10.01
FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP
OF
CRESCENT REAL ESTATE EQUITIES LIMITED
PARTNERSHIP
 
Dated as of April 30, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINED TERMS
    3    
ARTICLE II ORGANIZATIONAL MATTERS
    16    
Section 2.1 Continuation of Partnership
    16    
Section 2.2 Name
    16    
Section 2.3 Principal Office and Registered Agent
    16    
Section 2.4 Power of Attorney
    17    
Section 2.5 Term
    18    
ARTICLE III PURPOSE
    18    
Section 3.1 Purpose and Business
    18    
Section 3.2 Powers
    18    
ARTICLE IV CAPITAL CONTRIBUTIONS
    19    
Section 4.1 Capital Contributions of the Partners
    19    
Section 4.2 Additional Funding
    20    
Section 4.3 Issuance of Additional Partnership Interests
    22    
Section 4.4 No Preemptive Rights
    24    
Section 4.5 No Interest on Capital
    24    
Section 4.6 Stock Incentive Plans
    24    
Section 4.7 Other Equity Compensation Plans
    25    
Section 4.8 Series A Preferred Partnership Units and Series B Redeemable
Preferred Partnership Units
    27    
Section 4.9 Issuance of Partnership Interests to Employees of the Crescent Group
    28    
ARTICLE V DISTRIBUTIONS
    31    
Section 5.1 Initial Partnership Distributions
    31  

(i)



--------------------------------------------------------------------------------



 



         
Section 5.2 Requirement and Characterization of Distributions
    31    
Section 5.3 Amounts Withheld
    31    
Section 5.4 Distributions In Kind
    31    
Section 5.5 Distributions Upon Liquidation
    32    
Section 5.6 Distribution Rights of Series A Preferred Shares and Series B
Redeemable Preferred Shares
    32    
ARTICLE VI ALLOCATIONS
    32    
Section 6.1 Allocations For Capital Account Purposes
    32    
Section 6.2 Allocation of Nonrecourse Debt
    33    
Section 6.3 Allocations for Series A Preferred Partnership Units and Series B
Redeemable Preferred Partnership Units
    33    
ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS
    34    
Section 7.1 Management
    34    
Section 7.2 Certificate of Limited Partnership
    38    
Section 7.3 Restrictions on General Partner’s Authority
    38    
Section 7.4 Reimbursement of the Crescent Group
    39    
Section 7.5 Outside Activities of the Crescent Group
    39    
Section 7.6 Contracts with Affiliates
    40    
Section 7.7 Indemnification
    40    
Section 7.8 Liability of the General Partner
    43    
Section 7.9 Other Matters Concerning the General Partner
    43    
Section 7.10 Title to Partnership Assets
    44    
Section 7.11 Reliance by Third Parties
    44    
Section 7.12 Limited Partner Representatives
    45    
ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
    45    
Section 8.1 Limitation of Liability
    45  

(ii)



--------------------------------------------------------------------------------



 



         
Section 8.2 Management of Business
    45    
Section 8.3 Outside Activities of Limited Partners
    45    
Section 8.4 Return of Capital
    46    
Section 8.5 Rights of Limited Partners Relating to the Partnership
    46    
Section 8.6 Exchange Rights
    47    
Section 8.7 Covenants Relating to the Exchange Rights
    47    
Section 8.8 Other Matters Relating to the Exchange Rights
    48    
ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS
    49    
Section 9.1 Records and Accounting
    49    
Section 9.2 Fiscal Year
    49    
Section 9.3 Reports
    49    
ARTICLE X TAX MATTERS
    50    
Section 10.1 Preparation of Tax Returns
    50    
Section 10.2 Tax Elections
    50    
Section 10.3 Tax Matters Partner
    50    
Section 10.4 Organizational Expenses
    51    
Section 10.5 Withholding
    51    
ARTICLE XI TRANSFERS AND WITHDRAWALS
    52    
Section 11.1 Transfer
    52    
Section 11.2 Transfer of Partnership Interests of the General Partner
    53    
Section 11.3 Transfer of Partnership Interests of Limited Partners Other Than
Crescent Equities
    53    
Section 11.4 Substituted Limited Partners
    55    
Section 11.5 Assignees
    55    
Section 11.6 General Provisions
    56    
Section 11.7 Acquisition of Partnership Interest by Partnership
    56  

(iii)



--------------------------------------------------------------------------------



 



         
ARTICLE XII ADMISSION OF PARTNERS
    57    
Section 12.1 Admission of Substituted General Partner
    57    
Section 12.2 Admission of Additional or Employee Limited Partners
    57    
Section 12.3 Amendment of Agreement and Certificate of Limited Partnership
    58    
ARTICLE XIII DISSOLUTION AND LIQUIDATION
    58    
Section 13.1 Dissolution
    58    
Section 13.2 Winding Up
    59    
Section 13.3 Compliance with Timing Requirements of Regulations
    60    
Section 13.4 Deemed Contribution and Distribution
    61    
Section 13.5 Rights of Limited Partners
    61    
Section 13.6 Documentation of Liquidation
    61    
Section 13.7 Reasonable Time for Winding-Up
    62    
Section 13.8 Liability of the Liquidator
    62    
Section 13.9 Waiver of Partition
    62    
ARTICLE XIV AMENDMENT OF AGREEMENT
    62    
Section 14.1 Amendments
    62    
ARTICLE XV PARTNER REPRESENTATIONS AND WARRANTIES
    63    
Section 15.1 Representations and Warranties
    63    
ARTICLE XVI ARBITRATION OF DISPUTES
    65    
Section 16.1 Arbitration
    65    
Section 16.2 Procedures
    65    
Section 16.3 Binding Character
    66    
Section 16.4 Exclusivity
    66    
Section 16.5 No Alteration of Agreement
    66    
ARTICLE XVII GENERAL PROVISIONS
    66  

(iv)



--------------------------------------------------------------------------------



 



         
Section 17.1 Addresses and Notice
    66    
Section 17.2 Titles and Captions
    67    
Section 17.3 Pronouns and Plurals
    67    
Section 17.4 Further Action
    67    
Section 17.5 Binding Effect
    67    
Section 17.6 Creditors
    67    
Section 17.7 Waiver
    67    
Section 17.8 No Agency
    67    
Section 17.9 Entire Understanding
    68    
Section 17.10 Counterparts
    68    
Section 17.11 Applicable Law
    68    
Section 17.12 Invalidity of Provisions
    68    
Section 17.13 Guaranty by Crescent Equities
    68    
Section 17.14 Restriction on Sale of Sonoma Property
    68  

Exhibit A — Partners, Partnership Units and Partnership Interests

Exhibit B — Capital Account Maintenance

Exhibit C — Special Tax Allocation Rules

Exhibit D — Notice of Exchange

Exhibit E — Listing of Approved Substituted Limited Partners

(v)



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
CRESCENT REAL ESTATE EQUITIES LIMITED PARTNERSHIP
     THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as
of April 30, 2006, is entered into by and among Crescent Real Estate Equities,
Ltd., a Delaware corporation, as general partner (the “General Partner”), and
those parties who are Limited Partners as listed on Exhibit A hereto or who are
admitted from time to time as Limited Partners as herein provided.
     W I T N E S S E T H:
     WHEREAS, Crescent Real Estate Equities Limited Partnership, a Delaware
limited partnership (the “Partnership”), was formed pursuant to that certain
Certificate of Limited Partnership dated February 9, 1994 and filed on
February 9, 1994 in the office of the Secretary of State of Delaware, and that
certain Agreement of Limited Partnership dated as of February 9, 1994 (the
“Initial Agreement”);
     WHEREAS, the Initial Agreement was amended and restated in its entirety by
that certain First Amended and Restated Agreement of Limited Partnership of
Crescent Real Estate Equities Limited Partnership, dated as of May 5, 1994, as
amended by the First Amendment to the First Amended and Restated Agreement of
Limited Partnership of Crescent Real Estate Equities Limited Partnership, dated
as of May 16, 1994, the Second Amendment to the First Amended and Restated
Agreement of Limited Partnership of Crescent Real Estate Equities Limited
Partnership, dated as of April 11, 1995, the Third Amendment to the First
Amended and Restated Agreement of Limited Partnership of Crescent Real Estate
Equities Limited Partnership, dated as of April 11, 1995, the Fourth Amendment
to the First Amended and Restated Agreement of Limited Partnership of Crescent
Real Estate Equities Limited Partnership, dated as of May 3, 1995, the Fifth
Amendment to the First Amended and Restated Agreement of Limited Partnership of
Crescent Real Estate Equities Limited Partnership, dated as of May 31, 1995, the
Sixth Amendment to the First Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership, dated as of
June 1, 1995, the Seventh Amendment to the First Amended and Restated Agreement
of Limited Partnership of Crescent Real Estate Equities Limited Partnership,
dated as of August 23, 1995, the Eighth Amendment to the First Amended and
Restated Agreement of Limited Partnership of Crescent Real Estate Equities
Limited Partnership, dated as of December 31, 1995, the Restatement of Ninth
Amendment to the First Amended and Restated Agreement of Limited Partnership of
Crescent Real Estate Equities Limited Partnership, dated as of February 16,
1996, the Supplemental Amendment to the Restatement of Ninth Amendment to the
First Amended and Restated Agreement of Limited Partnership of Crescent Real
Estate Equities Limited Partnership, dated as of June 30, 1996, the Tenth
Amendment to the First Amended and Restated Agreement of Limited Partnership of
Crescent Real Estate Equities Limited Partnership, dated as of July 26, 1996,
the Eleventh Amendment to the First Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership, dated as of
November 4, 1996, the Twelfth Amendment to the First Amended and Restated
Agreement of

 



--------------------------------------------------------------------------------



 



Limited Partnership, dated as of December 31, 1996, the Thirteenth Amendment to
the First Amended and Restated Agreement of Limited Partnership, dated as of
April 29, 1997 and the Fourteenth Amendment to the First Amended and Restated
Agreement of Limited Partnership, dated as of April 30, 1997 (hereinafter
referred to collectively as the “First Amended Agreement”);
     WHEREAS, the First Amended Agreement was amended and restated in its
entirety by that certain Second Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership, dated as of
November 1, 1997, as amended by the First Amendment to the Second Amended and
Restated Agreement of Limited Partnership of Crescent Real Estate Equities
Limited Partnership, dated as of February 19, 1998, the Second Amendment to the
Second Amended and Restated Agreement of Limited Partnership of Crescent Real
Estate Equities Limited Partnership, dated as of March 2, 1998, the Third
Amendment to the Second Amended and Restated Agreement of Limited Partnership of
Crescent Real Estate Equities Limited Partnership, dated as of April 27, 1998,
the Fourth Amendment to the Second Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership, dated as of
June 1, 1998, the Fifth Amendment to the Second Amended and Restated Agreement
of Limited Partnership of Crescent Real Estate Equities Limited Partnership,
dated as of June 30, 1998, the Sixth Amendment to the Second Amended and
Restated Agreement of Limited Partnership of Crescent Real Estate Equities
Limited Partnership, dated as of July 15, 1998, the Seventh Amendment to the
Second Amended and Restated Agreement of Limited Partnership of Crescent Real
Estate Equities Limited Partnership, dated as of September 30, 1998, the Eighth
Amendment to the Second Amended and Restated Agreement of Limited Partnership of
Crescent Real Estate Equities Limited Partnership, dated as of January 31, 1999,
the Ninth Amendment to the Second Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership, dated as of
April 15, 1999, the Tenth Amendment to the Second Amended and Restated Agreement
of Limited Partnership of Crescent Real Estate Equities Limited Partnership,
dated as of May 3, 1999, the Eleventh Amendment to the Second Amended and
Restated Agreement of Limited Partnership of Crescent Real Estate Equities
Limited Partnership, dated as of June 1, 1999, the Twelfth Amendment to the
Second Amended and Restated Agreement of Limited Partnership, dated as of
June 3, 1999, the Thirteenth Amendment to the Second Amended and Restated
Agreement of Limited Partnership, dated as of December 31, 1999, the Fourteenth
Amendment to the Second Amended and Restated Agreement of Limited Partnership,
dated as of January 31, 2000, the Fifteenth Amendment to the Second Amended and
Restated Agreement of Limited Partnership, dated as of March 1, 2000, the
Sixteenth Amendment to the Second Amended and Restated Agreement of Limited
Partnership, dated as of July 31, 2001, the Seventeenth Amendment to the Second
Amended and Restated Agreement of Limited Partnership, dated as of December 31,
2001, the Eighteenth Amendment to the Second Amended and Restated Agreement of
Limited Partnership, dated as of April 26, 2002, the Nineteenth Amendment to the
Second Amended and Restated Agreement of Limited Partnership, dated as of
May 17, 2002, and the Twentieth Amendment to the Second Amended and Restated
Agreement of Limited Partnership, dated as of January 1, 2003 (hereinafter
referred to collectively as the “Second Amended Agreement”);
     WHEREAS, the Second Amended Agreement was amended and restated in its
entirety by that certain Third Amended and Restated Agreement of Limited
Partnership of Crescent Real

- 2 -



--------------------------------------------------------------------------------



 



Estate Equities Limited Partnership, dated as of January 2, 2003, as amended by
the First Amendment to the Third Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership, dated as of
September 9, 2003, the Second Amendment to the Third Amended and Restated
Agreement of Limited Partnership of Crescent Real Estate Equities Limited
Partnership, dated as of October 9, 2003, the Third Amendment to the Third
Amended and Restated Agreement of Limited Partnership of Crescent Real Estate
Equities Limited Partnership, dated as of January 15, 2004, the Fourth Amendment
to the Third Amended and Restated Agreement of Limited Partnership of Crescent
Real Estate Equities Limited Partnership, dated as of March 31, 2004, the Fifth
Amendment to the Third Amended and Restated Agreement of Limited Partnership of
Crescent Real Estate Equities Limited Partnership, dated as of July 15, 2004,
the Sixth Amendment to the Third Amended and Restated Agreement of Limited
Partnership of Crescent Real Estate Equities Limited Partnership, dated as of
January 14, 2005, the Seventh Amendment to the Third Amended and Restated
Agreement of Limited Partnership of Crescent Real Estate Equities Limited
Partnership, dated as of May 3, 2005, the Eighth Amendment to the Third Amended
and Restated Agreement of Limited Partnership of Crescent Real Estate Equities
Limited Partnership, dated as of August 8, 2005, and the Ninth Amendment to the
Third Amended and Restated Agreement of Limited Partnership of Crescent Real
Estate Equities Limited Partnership, dated as of April 17, 2006 (hereinafter
referred to collectively as the “Third Amended Agreement”);
     WHEREAS, the General Partner desires to amend and restate in its entirety
the Third Amended Agreement pursuant to its authority under Sections 2.4 and
14.1.B of the Third Amended Agreement and the powers of attorney granted to the
General Partner by the Limited Partners in order to combine all of the
provisions of the Third Amended Agreement into one document;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, hereby agree as follows:
ARTICLE I
DEFINED TERMS
     Except as otherwise herein expressly provided, the following terms and
phrases shall have the meanings set forth below:
     “2005 Incentive Plan” has the meaning set forth in Section 4.9A hereof.
     “Act” means the Delaware Revised Uniform Limited Partnership Act, as it may
be amended from time to time, and any successor to such statute.
     “Additional Funds” has the meaning set forth in Section 4.2.A hereof.
     “Additional Limited Partner” has the meaning set forth in Section 4.3
hereof.
     “Adjusted Capital Account” means the Capital Account maintained for each
Partner as of the end of each fiscal year (i) increased by any amounts which
such Partner is obligated to

- 3 -



--------------------------------------------------------------------------------



 



restore pursuant to any provision of this Agreement or is treated as being
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or is
deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1 (b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-l(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant fiscal year.
     “Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 1.D of Exhibit B hereof.
     “Adjustment Date” has the meaning set forth in Section 4.2.A(2) hereof.
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
     “Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.
     “Amstar” means Amstar Continental Plaza Limited Partnership, a Colorado
limited partnership.
     “Amstar Required Cash Payment” means the “Required Cash Payment” as defined
in Article III of that certain Contribution Agreement dated February 8, 1994
between Amstar and the Partnership.
     “Assignee” means a Person to whom a Limited Partnership Interest has been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Sections 8.6,
11.3.A and 11.5.
     “Available Cash” means, with respect to any period for which such
calculation is being made, (i) the sum of:
     A. the Partnership’s Net Income or Net Loss, as the case may be, for such
period (without regard to adjustments resulting from allocations described in
Section 1.A-E of Exhibit C),
     B. Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period,
     C. the amount of any reduction in reserves of the Partnership referred to
in clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),

- 4 -



--------------------------------------------------------------------------------



 



     D. the excess of proceeds from the sale, exchange, disposition, or
refinancing of Partnership property during such period over the gain (or loss,
as the case may be) recognized from such sale, exchange, disposition, or
refinancing during such period (excluding Terminating Capital Transactions) as
such items of gain or loss are determined in accordance with Section 1.B of
Exhibit B, and
     E. all other cash received by the Partnership for such period, including
cash contributions and loan proceeds (other than refinancing proceeds described
in (d) above), that was not included in determining Net Income or Net Loss for
such period;
     (ii) less the sum of:
     (a) all principal debt payments made during such period by the Partnership,
     (b) capital expenditures made by the Partnership during such period,
     (c) investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clauses (ii)(a) or (b),
     (d) all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period,
     (e) any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period, and
     (f) the amount of any increase in reserves (including, without limitation,
working capital accounts or other cash or similar balances) established during
such period which the General Partner determines are necessary or appropriate in
its sole and absolute discretion.
     Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.
     “Bankruptcy” of a Person shall be deemed to have occurred when (a) the
Person commences a voluntary proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect, (b) the Person is adjudged as bankrupt or insolvent, or a
final and nonappealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against the Person,
(c) the Person executes and delivers a general assignment for the benefit of the
Person’s creditors, (d) the Person files an answer or other pleading admitting
or failing to contest the material allegations of a petition filed against the
Person in any proceeding of the nature described in clause (b) above, (e) the
Person seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Person or for all or any substantial part of the
Person’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Person’s consent
or acquiescence of a trustee, receiver or liquidator has not been vacated or

- 5 -



--------------------------------------------------------------------------------



 



stayed within ninety (90) days of such appointment, or (h) an appointment
referred to in clause (g) is not vacated within ninety (90) days after the
expiration of any such stay.
     “Book-Tax Disparities” means, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date. A Partner’s share of the Partnership’s Book-Tax Disparities in all of
its Contributed Property and Adjusted Property will be reflected by the
difference between such Partner’s Capital Account balance as maintained pursuant
to Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
     “Business Day” means any day except a Saturday, Sunday or other day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.
     “Canyon Contribution Agreement” means that certain Contribution Agreement,
dated July 26, 1996, by and between the Partnership and Canyon Ranch.
     “Canyon Ranch” means Canyon Ranch, Inc. an Arizona corporation.
     “Canyon Ranch Property” means the property and assets specified in the
Canyon Contribution Agreement.
     “Capital Account” means the capital account maintained for a Partner
pursuant to Exhibit B hereof.
     “Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Net Asset Value of Contributed Property which such Partner
contributes to the Partnership.
     “Carrying Value” means (i) with respect to a Contributed Property or
Adjusted Property, the Gross Asset Value of such property reduced (but not below
zero) by all Depreciation with respect to such property charged to the Partners’
Capital Accounts and (ii) with respect to any other Partnership property, the
adjusted basis of such property for federal income tax purposes, all as of the
time of determination. The Carrying Value of any property shall be adjusted from
time to time in accordance with Exhibit B hereof, and to reflect changes,
additions or other adjustments to the Carrying Value for improvements and
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.
     “Cash Amount” means an amount of cash equal to the Value, as of the date of
receipt by Crescent Equities of a Notice of Exchange, of the REIT Shares Amount.
Notwithstanding the foregoing, if the Crescent Group raises the Cash Amount
through an offering of securities, borrowings or otherwise, the Cash Amount
shall be reduced by an amount equal to the expenses incurred by the Crescent
Group in connection with raising such funds (to the extent that such expenses
are allocable to funds used to pay the Cash Amount); provided, however, that the
total reduction of the Cash Amount for such expenses shall not exceed five
percent (5%) of the total Cash Amount as determined prior to reduction for such
expenses.

- 6 -



--------------------------------------------------------------------------------



 



     “Certificate” means the Certificate of Limited Partnership of the
Partnership filed in the office of the Secretary of State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.
     “Consultant Unit Agreement” means that certain Consultant Unit Agreement,
dated August 15, 1995, by and between Greenbrier and the Partnership.
“Contributed Funds” has the meaning set forth in Section 4.2.A(2) hereof
     “Contributed Property” means each property or other asset (but excluding
cash), in such form as may be permitted by the Act, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 1.D of Exhibit B hereof, such property shall no longer
constitute a Contributed Property for purposes of Exhibit B hereof, but shall be
deemed an Adjusted Property for such purposes.
     “Contribution Date” has the meaning set forth in Section 4.3 hereof.
     “Crescent Equities” means Crescent Real Estate Equities Company, a Texas
real estate investment trust.
     “Crescent Group” means Crescent Equities, the General Partner, and any
wholly owned subsidiaries of Crescent Equities or the General Partner.
     “Crescent Loan” has the meaning set forth in Section 4.2.A(1) hereof.
     “Declaration of Trust” means the Declaration of Trust of Crescent Equities,
as it may be amended, supplemented or restated from time to time.
     “Deemed Partnership Interest Value” as of any date shall mean, with respect
to a Partner, the product of (i) the Deemed Value of the Partnership as of such
date, multiplied by (ii) such Partner’s Partnership Interest as of such date.
     “Deemed Value of the Partnership” as of any date shall mean the quotient of
the following amounts:
     (i) the product of (a) the Value of a REIT Share as of such date,
multiplied by (b) the total number of REIT Shares issued and outstanding as of
the close of business on such date (excluding treasury shares and, for purposes
of Section 4.2 hereof, excluding any REIT Shares issued in exchange for
Contributed Funds to be contributed to the Partnership by Crescent Equities on
the Adjustment Date for which the calculation is being made), divided by
     (ii) the aggregate Partnership Interest of Crescent Equities and the
General Partner as of such date.

- 7 -



--------------------------------------------------------------------------------



 



     “Deferred Distribution Amount” of a Grantee as of a particular date means
the payment, if any, due to the Grantee under the last sentence of Section 4.9.G
as of such date (or, to the extent that all or a portion of a Grantee’s
Partnership Interest is unvested, the payment, if any, that would be due to the
Grantee under the last sentence of Section 4.9.G if the Partnership Interest
were vested as of such date).
     “Demand Notice” has the meaning set forth in Section 16.2 hereof.
     “Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.
     “Employee Limited Partner” has the meaning set forth in Section 4.7.C
hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute.
     “Exchange Factor” means, effective as of March 20, 1997 (the record date on
which the two-for-one stock split of Crescent Equities common shares was
effected in the form of a 100% share dividend), 2.0, provided that in the event
that Crescent Equities (i) pays a dividend on its outstanding REIT Shares in
REIT Shares or makes a distribution to all holders of its outstanding REIT
Shares in REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii)
combines its outstanding REIT Shares into a smaller number of REIT Shares, the
Exchange Factor shall be adjusted by multiplying the Exchange Factor by a
fraction, the numerator of which shall be the number of REIT Shares that would
be issued and outstanding on the record date for such event if such dividend,
distribution, subdivision or combination had occurred as of such date, and the
denominator of which shall be the actual number of REIT Shares issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination. Any adjustment of the Exchange Factor shall become effective
immediately after the effective date of such event retroactive to the record
date for such event; provided, however, that if Crescent Equities receives a
Notice of Exchange after the record date, but prior to the effective date, of
any such event, the Exchange Factor shall be determined as if Crescent Equities
had received the Notice of Exchange immediately prior to the record date for
such event. From the date of inception of the Partnership, until March 26, 1997,
the Exchange Factor was 1.0.
     “Exchange Right” has the meaning set forth in Section 8.6 hereof.
     “Exchanging Person” has the meaning set forth in Section 8.6.A hereof.
     “Falcon Point Property” means the Falcon Point single family residential
development located in Houston, Texas.

- 8 -



--------------------------------------------------------------------------------



 



     “First Amended Agreement” has the meaning set forth in the Recitals to this
Agreement.
     “Funding Loan Proceeds” means the net cash proceeds received by the
Crescent Group in Connection with any Funding Loan, after deduction of all costs
and expenses incurred by the Crescent Group in connection with such Funding
Loan.
     “Funding Loan(s)” means any borrowing or refinancing of borrowings by or on
behalf of the Crescent Group from any lender for the purpose of causing Crescent
Equities to advance the proceeds thereof to the Partnership as a loan pursuant
to Section 4.2.A(1) hereof.
     “General Partner” means Crescent Real Estate Equities, Ltd. (formerly known
as CRE General Partner, Inc.), a Delaware corporation which is a wholly owned
subsidiary of Crescent Equities, its duly admitted successors and assigns and
any other Person who is a General Partner at the time of reference thereto.
     “General Partnership Interest” means the Partnership Interest held by the
General Partner.
     “Grant Agreement(s)” has the meaning set forth in Section 4.9.A hereof.
     “Grantee(s)” has the meaning set forth in Section 4.9.A hereof.
     “Greenbrier” means Texas Greenbrier Associates, Inc., a Texas corporation.
     “Greenbrier Agreement” means that certain Agreement of Acceptance of the
Partnership Agreement executed by Greenbrier and delivered to the General
Partner.
     “Gross Asset Value” of any Contributed Property or Properties contributed
by a Partner to the Partnership in connection with the execution of the First
Amended Agreement means the Net Asset Value of such Contributed Property or
Properties as set forth in Exhibit A thereof, increased by any liabilities
either treated as assumed by the Partnership upon the contribution of such
property or properties or to which such property or properties are treated as
subject when contributed pursuant to the provisions of Section 752 of the Code.
The Gross Asset Value of any other Contributed Property or Properties means the
fair market value of such property or properties at the time of contribution as
determined by the General Partner using such reasonable method of valuation as
it may adopt. The General Partner shall, in its sole and absolute discretion,
use such method as it deems reasonable and appropriate to allocate the aggregate
of the Gross Asset Value of Contributed Properties contributed in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.
     “HA Development Corporation” means Houston Area Development Corp., a Texas
corporation that will own the Falcon Point Property and the Huntington Woods
Property.
     “High Performance Plan” has the meaning set forth in Section 4.9.A hereof.
     “Huntington Woods Property” means the Huntington Woods single family
residential development located in Houston, Texas.

- 9 -



--------------------------------------------------------------------------------



 



     “Incapacity” or “Incapacitated” means, (i) as to any individual Partner,
death, total physical disability or entry of an order by a court of competent
jurisdiction adjudicating him incompetent to manage his Person or his estate;
(ii) as to any corporation which is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter; (iii) as to any partnership which is a Partner, the dissolution and
commencement of winding up of the partnership; (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership; (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the Bankruptcy of such Partner.
     “Indemnitee” means (i) any Person made a party to a proceeding by reason of
his status as (A) a member of the Crescent Group, (B) a director or officer of
the Partnership or of a member of the Crescent Group, or (C) an attorney-in-fact
of the General Partner acting pursuant to Section 7.9.C, and (ii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time, in its sole and absolute
discretion.
     “Initial Agreement” has the meaning set forth in the Recitals to this
Agreement.
     “IRS” means the Internal Revenue Service, which administers the internal
revenue laws of the United States.
     “Lien” means any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other rights or interests of any kind or nature, actual or
contingent, or other similar encumbrances of any nature whatsoever.
     “Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner, Additional Limited Partner, or Employee Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
     “Limited Partnership Interest” means a Partnership Interest of a Limited
Partner in the Partnership and includes any and all benefits to which the holder
of such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.
     “Liquidating Event(s)” has the meaning set forth in Section 13.1 hereof.
     “Liquidation Preferences” has the meaning set forth in Section 6.3.B
hereof.
     “Liquidator” has the meaning set forth in Section 13.2 hereof.
     “Management Company” means Crescent Development Management Corp., a Texas
corporation that will provide management services to the Mira Vista Property,
the Falcon Point Property, the Huntington Woods Property, and certain other
properties that may be acquired by the Partnership in the future. The
Partnership will own one (1) share of voting common stock and

- 10 -



--------------------------------------------------------------------------------



 



nine thousand eight hundred and ninety-nine (9,899) shares of nonvoting common
stock of the Management Company.
     “Mira Vista Property” means the single family residential development
located in Fort Worth, Texas, and a ninety-eight percent (98%) interest in the
limited liability company that owns the adjacent Mira Visa Golf Club.
     “MV Development Corporation” means Mira Vista Development Corp., a Texas
corporation that will own the Mira Vista Property.
     “Net Asset Value” in the case of any Contributed Property contributed by a
Partner to the Partnership in connection with the execution of this Agreement
shall be determined on an aggregate basis with respect to all of the properties
contributed by such Partner to the Partnership, and means the aggregate Gross
Asset Values of such properties, reduced by any liabilities either treated as
assumed by the Partnership upon the contribution of such properties or to which
such properties are treated as subject when contributed pursuant to the
provisions of Section 752 of the Code. The aggregate Net Asset Values of the
properties contributed by each Partner to the Partnership in connection with the
execution of the First Amended Agreement are set forth in Exhibit A thereof. In
the case of any other Contributed Property and as of the time of its
contribution to the Partnership, Net Asset Value means the Gross Asset Value of
such property, reduced by any liabilities either treated as assumed by the
Partnership upon such contribution or to which such property is treated as
subject when contributed pursuant to Section 752 of the Code.
     “Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 1.B of Exhibit B. Once an item of income, gain, loss or deduction that
has been included in the initial computation of Net Income is subjected to the
special allocation rules in Exhibit C, Net Income or the resulting Net Loss,
whichever the case may be, shall be recomputed without regard to such item.
     “Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 1.B of Exhibit B. Once an item of income, gain, loss or deduction that
has been included in the initial computation of Net Loss is subjected to the
special allocation rules in Exhibit C, Net Loss or the resulting Net Income,
whichever the case may be, shall be recomputed without regard to such items.
     “New Interests” has the meaning set forth in Section 8.7.C hereof.
     “New Securities” has the meaning set forth in Section 8.7.C hereof.
     “Nonrecourse Built-in Gain” means, with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or negative
pledge securing a Nonrecourse Liability, the amount of any taxable gain that
would be allocated to the Partners pursuant to

- 11 -



--------------------------------------------------------------------------------



 



Section 2.B of Exhibit C if such properties were disposed of in a taxable
transaction in full satisfaction of such liabilities and for no other
consideration.
     “Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a fiscal year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).
     “Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).
     “Non-Unitholder Partnership Interest” means a Limited Partnership Interest
that does not have Partnership Units associated therewith.
     “Notice of Exchange” means the Notice of Exchange substantially in the form
of Exhibit D to this Agreement.
     “Partner” means a General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
     “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
     “Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).
     “Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).
     “Partnership” means the limited partnership formed under the Act and
pursuant to this Agreement.
     “Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. The Partnership Interest of each Partner shall be expressed as a
percentage of the total Partnership Interests owned by all of the Partners, as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. All Partnership Interests shall be calculated to the nearest one
millionth of one percent (0.000000%), with amounts equal to or greater than
0.0000005% being rounded up to the next one millionth of one percent, and with
amounts less than 0.0000005% being rounded down to the next one millionth of one
percent.
     “Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in

- 12 -



--------------------------------------------------------------------------------



 



Partnership Minimum Gain, for a fiscal year shall be determined in accordance
with the rules of Regulations Section 1.704-2(d).
     “Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.2 hereof,
which record date shall be the same as the record date established by Crescent
Equities or otherwise pursuant to the Texas Act for a distribution to its
shareholders of some or all of its portion of such distribution.
     “Partnership Unit” means a unit representing the Exchange Rights associated
with the Partnership Interests issued to certain of the Limited Partners
pursuant to the terms of this Agreement, which unit may be exchanged for REIT
Shares or cash through the exercise of the Exchange Rights set forth in
Sections 8.6. The number of Partnership Units of each Limited Partner shall be
as specified in Exhibit A attached hereto, as such Exhibit may be amended from
time to time. The Partnership Units may be evidenced by certificates as set
forth in Section 4.1.C hereof.
     “Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association or other entity.
     “Qualified Individual” has the meaning set forth in Section 16.2 hereof.
     “RainAm Investors” means RainAm Investment Properties Ltd., a Texas limited
partnership.
     “Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
     “Regulations” means the income tax regulations promulgated under the Code,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
     “Regulatory Allocations” has the meaning set forth in Section 1.H of
Exhibit C hereof.
     “REIT” means a real estate investment trust under Sections 856 through 860
of the Code.
     “REIT Share” means a common share of beneficial interest of Crescent
Equities.
     “REIT Shares Amount” means a number of REIT Shares equal to the product of
(i) the number of Partnership Units to be exchanged by an Exchanging Person
pursuant to Section 8.6, multiplied by (ii) the Exchange Factor; provided that
in the event Crescent Equities issues to all holders of REIT Shares rights,
options, warrants or convertible or exchangeable securities entitling the
shareholders to subscribe for or purchase REIT Shares, or any other securities
or property (collectively, the “rights”), then the REIT Shares Amount shall also
include such rights that a holder of that number of REIT Shares would be
entitled to receive.

- 13 -



--------------------------------------------------------------------------------



 



     “Representative” has the meaning set forth in Section 7.12 hereof.
     “Requesting Party” has the meaning set forth in Section 16.2 hereof.
     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocable
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.
     “SEC” means the United States Securities and Exchange Commission.
     “Second Amended Agreement” has the meaning set forth in the Recitals to
this Agreement.
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute.
     “Series A Preferred Partnership Units” means the preferred equity ownership
interests in the Partnership issued to Crescent Equities by the Partnership in
connection with the issuance by Crescent Equities of the Series A Preferred
Shares.
     “Series A Preferred Shares” means the 6-3/4% Series A Convertible
Cumulative Preferred Shares issued by Crescent Equities.
     “Series B Redeemable Preferred Partnership Units” means the preferred
equity ownership interests in the Partnership issued to Crescent Equities by the
Partnership in connection with the issuance by Crescent Equities of the Series B
Redeemable Preferred Shares.
     “Series B Redeemable Preferred Shares” means the Series B Cumulative
Redeemable Preferred Shares issued by Crescent Equities.
     “Sonoma” means Rahn Sonoma, Ltd., a Florida limited partnership.
     “Sonoma Contribution Agreement” means that certain Contribution Agreement,
dated September 13, 1996, by and among Crescent Real Estate Equities, Inc., the
Partnership, Sonoma, Peter H. Roberts and John H. Anderson.
     “Sonoma Property” means the property and assets specified in the Sonoma
Contribution Agreement.
     “Specified Exchange Date” means the tenth Business Day after receipt by
Crescent Equities of a Notice of Exchange, unless applicable law requires a
later date. Notwithstanding the foregoing, if Crescent Equities elects to pay
all or any portion of the consideration to an Exchanging Person in cash, the
Specified Exchange Date may be extended for an additional period to the extent
required for the Crescent Group to raise the funds required to pay the cash
consideration to the Exchanging Person.

- 14 -



--------------------------------------------------------------------------------



 



     “Stock Incentive Plan” means The 1994 Crescent Real Estate Equities, Inc.
Stock Incentive Plan, as amended from time to time, or any other stock incentive
plan adopted by Crescent Equities.
     “Subsidiary Development Corporation(s)” means MV Development Corporation
and HA Development Corporation, and either of them.
     “Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.
     “Terminating Capital Transaction” means any sale or other disposition of
all or substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.
     “Texas Act” means the Texas Real Estate Investment Trust Act, as the same
may be amended from time to time, or any successor statute thereto.
     “Trading Day” means a day on which the principal national securities
exchange on which the REIT Shares are listed or admitted to trading is open for
the transaction of business or, if the REIT Shares are not listed or admitted to
trading, means a Business Day.
     “Transaction” has the meaning set forth in Section 11.2.B hereof.
     “Unrealized Gain” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (i) the fair market
value of such property (as determined under Exhibit B hereof) as of such date,
over (ii) the Carrying Value of such property (prior to any adjustment to be
made on such date pursuant to Exhibit B hereof) as of such date.
     “Unrealized Loss” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (i) the Carrying Value
of such property (prior to any adjustment to be made on such date pursuant to
Exhibit B hereof) as of such date, over (ii) the fair market value of such
property (as determined under Exhibit B hereof) as of such date.
     “Value” means, with respect to a REIT Share as of any date, the average of
the “closing price” for the ten (10) consecutive Trading Days immediately
preceding such date (except as provided to the contrary in Sections 4.2, 4.3 and
4.6 hereof). The “closing price” for each such Trading Day means the last sale
price, regular way on such day, or, if no such sale takes place on that day, the
average of the closing bid and asked prices on that day, regular way, in either
case as reported on the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the New York Stock
Exchange, or if the REIT Shares are not so listed or admitted to trading, as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange (including
the National Market System of the National Association of Securities Dealers,
Inc. Automated Quotation System) on which the REIT Shares are listed or admitted
to trading or, if the REIT Shares are not so listed or admitted to trading, the
last quoted price or, if not quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotation System or, if such system is no

- 15 -



--------------------------------------------------------------------------------



 



longer in use, the principal automated quotation system then in use or, if the
REIT Shares are not so quoted by any such system, the average of the closing bid
and asked prices as furnished by a professional market maker selected by the
board of directors of the General Partner making a market in the REIT Shares,
or, if there is no such market maker or such closing prices otherwise are not
available, the fair market value of the REIT Shares as of such day, as
determined by the board of directors of the General Partner in its sole
discretion. In the event Crescent Equities issues to all holders of REIT Shares
rights, options, warrants or convertible or exchangeable securities entitling
the shareholders to subscribe for or purchase REIT Shares or any other property,
then the Value of a REIT Share shall include the value of such rights, as
determined by the board of directors of the General Partner acting in good faith
on the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.
ARTICLE II
ORGANIZATIONAL MATTERS
     Section 2.1 Continuation of Partnership
     The Partners hereby continue the Partnership as a limited partnership
pursuant to the provisions of the Act and upon the terms and conditions set
forth in this Agreement. Except as expressly provided herein to the contrary,
the rights and obligations of the Partners and the administration and
termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.
     Section 2.2 Name
     The name of the Partnership is Crescent Real Estate Equities Limited
Partnership. The Partnership’s business may be conducted under any other name or
names deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “L.P.” “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for purposes of complying with the laws of any jurisdiction that so
requires. The General Partner in its sole and absolute discretion may change the
name of the Partnership at any time and from time to time and shall notify the
Limited Partners of such change in the regular communication to the Limited
Partners next succeeding the effectiveness of the change of name.
     Section 2.3 Principal Office and Registered Agent
     The principal office of the Partnership is 777 Main Street, Suite 2100,
Fort Worth, Texas 76102, or such other place as the General Partner may from
time to time designate. The registered agent of the Partnership is The
Prentice-Hall Corporation System, Inc., located at 1013 Centre Road, in the city
of Wilmington, County of New Castle, Delaware 19805, or such other Person as the
General Partner may from time to time designate. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.

- 16 -



--------------------------------------------------------------------------------



 



     Section 2.4 Power of Attorney
          A. Each Limited Partner constitutes and appoints the General Partner,
any Liquidator, and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:

  (1)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, the Certificate and all amendments or
restatements of this Agreement or the Certificate) that the General Partner or
the Liquidator deems appropriate or necessary to qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (b) all instruments that the General Partner deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement made in accordance with its terms; (c) all
conveyances and other instruments or documents that the General Partner or
Liquidator, as the case may be, deems appropriate or necessary to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation; and
(d) all instruments relating to the Capital Contribution of any Partner or the
admission, withdrawal, removal or substitution of any Partner made pursuant to
the terms of this Agreement; and     (2)   execute, swear to, acknowledge and
file all ballots, consents, approvals, waivers, certificates and other
instruments appropriate or necessary, in the sole and absolute discretion of the
General Partner, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action which is made or given by the Partners
hereunder or is consistent with the terms of this Agreement or appropriate or
necessary, in the sole discretion of the General Partner, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with Article 14 hereof or as may be
otherwise expressly provided for in this Agreement.
          B. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
to act as contemplated by this Agreement in any filing or other action by it on
behalf of the Partnership, and it shall survive and not be affected by the
subsequent Incapacity of any Limited Partner or the transfer of all or any
portion of such Limited Partner’s Partnership Interest and shall extend to such
Limited Partner’s heirs, successors, assigns and personal representatives. Each
such Limited Partner hereby agrees to be bound by

- 17 -



--------------------------------------------------------------------------------



 



any representation made by the General Partner, acting in good faith pursuant to
such power of attorney; and each such Limited Partner hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner, taken in good faith under such power of attorney. Each
Limited Partner shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.
     Section 2.5 Term
     The term of the Partnership commenced on February 9, 1994, and shall
continue in perpetuity unless it is dissolved and required to be wound up
pursuant to the provisions of Article 13, or as required by the Act.
ARTICLE III
PURPOSE
     Section 3.1 Purpose and Business
     The purpose and nature of the business to be conducted by the Partnership
is (i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, including, without limitation, to
acquire, hold, own, develop, construct, improve, maintain, operate, sell, lease,
transfer, encumber, convey, exchange, and otherwise dispose of or deal with real
and personal property of all kinds; to acquire stock ownership interests in and
to exercise all of the powers of a stockholder in the Subsidiary Development
Corporations and the Management Company; (ii) to enter into any partnership,
joint venture or other similar arrangement to engage in any of the foregoing or
the ownership of interests in any entity engaged in any of the foregoing; and to
exercise all of the powers of an owner in any such entity; and (iii) to do
anything necessary, appropriate, proper, advisable, desirable, convenient or
incidental to the foregoing; provided, however, that such business shall be
limited to and conducted in such a manner as to permit Crescent Equities at all
times to qualify as a REIT, unless Crescent Equities voluntarily terminates its
REIT status pursuant to its Declaration of Trust. In connection with the
foregoing, and without limiting Crescent Equities’ right in its sole discretion
to cease qualifying as a REIT, the Partners acknowledge that Crescent Equities’
current status as a REIT inures to the benefit of all the Partners and not
solely the Crescent Group.
     Section 3.2 Powers
     Subject to all of the terms, covenants, conditions and limitations
contained in this Agreement and any other agreement entered into by the
Partnership, the Partnership shall have full power and authority to do any and
all acts and things necessary, appropriate, proper, advisable, desirable,
incidental to or convenient for the furtherance and accomplishment of the
purposes and business described herein and for the protection and benefit of the
Partnership, including, without limitation, full power and authority, directly
or through its ownership interest in other entities, to enter into, perform and
carry out contracts of any kind, borrow money and

- 18 -



--------------------------------------------------------------------------------



 



issue evidences of indebtedness, whether or not secured by mortgage, deed of
trust, pledge or other lien, acquire and develop real property, and lease, sell,
transfer or otherwise dispose of real property; provided, however, that the
Partnership shall not take, or refrain from taking, any action which, in the
judgment of General Partner, in its sole and absolute discretion, (i) could
adversely affect the ability of Crescent Equities to achieve or maintain
qualification as a REIT, (ii) could subject Crescent Equities to any additional
taxes under Section 857 or Section 4981 of the Code, or (iii) could violate any
law or regulation of any governmental body or agency having jurisdiction over
Crescent Equities or its securities, unless such action (or inaction) shall have
been specifically consented to by the General Partner in writing.
ARTICLE IV
CAPITAL CONTRIBUTIONS
Section 4.1 Capital Contributions of the Partners
          A. Each Partner listed in Exhibit A has previously made a Capital
Contribution to the Partnership as specified in the First Amended Agreement or
in the Second Amended Agreement, as the case may be, in exchange for its
Partnership Units and Partnership Interest set forth in Exhibit A.
          B. The Partners shall own Partnership Units in the amounts set forth
in Exhibit A and shall have Partnership Interests in the Partnership as set
forth in Exhibit A, which Partnership Units and Partnership Interests shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately the exercise of Exchange Rights, Capital
Contributions, transfers of Partnership Interests, admissions of Additional
Limited Partners or Employee Limited Partners, or similar events. Except as
provided in Section 10.5, or as a result of directly paying any Partnership
debt, the Partners shall have no obligation to make any additional Capital
Contributions or loans to the Partnership.
          C. The interest of each Limited Partner in Partnership Units may be
evidenced by one or more certificates in such form as the General Partner may
from time to time prescribe. Upon surrender to the General Partner of a
certificate evidencing the ownership of Partnership Units accompanied by proper
evidence of authority to transfer, the General Partner shall cancel the old
certificate, issue a new certificate to the Person entitled thereto and record
the transaction upon its books. The transfer of Partnership Units may be
effectuated only in connection with a transfer of a Limited Partnership Interest
pursuant to the terms of Section 8.6 or Article 11 hereof. The General Partner
may issue a new certificate or certificates in place of any certificate or
certificates previously issued, which previously-issued certificate or
certificates are alleged to have been lost, stolen or destroyed, upon the making
of an affidavit of that fact by the owner claiming the certificate or
certificates to be lost, stolen or destroyed. When issuing such new certificate
or certificates, the General Partner may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen or
destroyed certificate or certificates, or its legal representative, to give the
Partnership a bond in such sum as the General Partner may direct as indemnity
against any claim that may be made against the Partnership with respect to the
certificate or certificates alleged to have been lost, stolen or destroyed.

- 19 -



--------------------------------------------------------------------------------



 



     Section 4.2 Additional Funding
          A. If the General Partner determines that it is in the best interests
of the Partnership to provide for additional Partnership funds (“Additional
Funds”) for any Partnership purpose in excess of any other funds determined by
the General Partner to be available to the Partnership, the General Partner
(i) may cause the Partnership to obtain such funds from outside borrowings, (ii)
may cause the Partnership to obtain such funds by the admission of Additional
Limited Partners pursuant to Section 4.3 hereof, or (iii) may elect to have
Crescent Equities provide such Additional Funds to the Partnership. On any date
that Crescent Equities provides Additional Funds to the Partnership (the
“Funding Date”):

  (1)   to the extent the General Partner elects to borrow all or any portion of
the Additional Funds through a Funding Loan, the General Partner shall cause
Crescent Equities to lend (the “Crescent Loan”) to the Partnership the Funding
Loan Proceeds on comparable terms and conditions, including interest rate,
repayment schedule and costs and expenses, as shall be applicable with respect
to or incurred in connection with the Funding Loan; or     (2)   to the extent
the General Partner does not elect to borrow all or any portion of the
Additional Funds by entering into a Funding Loan, the General Partner shall
cause Crescent Equities to contribute to the Partnership as an additional
Capital Contribution the amount of the Additional Funds not loaned to the
Partnership as a Crescent Loan (the “Contributed Funds”) (hereinafter, each
Funding Date on which Crescent Equities so contributes Contributed Funds
pursuant to this subparagraph (2) is referred to as an “Adjustment Date”). The
Crescent Group may raise such Contributed Funds through a private placement or
public offering of REIT Shares or otherwise. The Partnership shall assume or pay
the expenses, including any applicable underwriting discounts incurred by the
Crescent Group in connection with raising such Contributed Funds through a
private placement or public offering of its securities or otherwise (i.e.,
Crescent Equities shall be treated as contributing to the Partnership as
Contributed Funds the gross amount of funds raised, and the Partnership shall be
charged with the cost of raising such funds, with such cost allocated to all of
the Partners in accordance with Article VI of the Agreement).

          B. Effective on each Adjustment Date, Crescent Equities shall receive
an additional Partnership Interest (and the Partnership Interest of each Limited
Partner other than Crescent Equities shall be reduced) such that:
             (1) the Partnership Interest of each Limited Partner not owning
Partnership Units (other than Crescent Equities) shall be equal to a fraction,
the numerator of which is equal to the Deemed Partnership Interest Value of such
Limited Partner (computed as of the Business Day immediately preceding the
Adjustment Date) and the denominator of which is equal to the sum of (i) the
Deemed Value of the Partnership (computed as of the Business Day

- 20 -



--------------------------------------------------------------------------------



 



immediately preceding the Adjustment Date) and (ii) the amount of Contributed
Funds contributed by Crescent Equities on such Adjustment Date;
             (2) the combined Partnership Interest of Crescent Equities and the
General Partner shall be equal to a fraction, the numerator of which is equal to
the sum of (i) the combined Deemed Partnership Interest Value of Crescent
Equities and the General Partner (computed as of the Business Day immediately
preceding the Adjustment Date) and (ii) the amount of the Contributed Funds
contributed by Crescent Equities on such Adjustment Date and the denominator of
which is equal to the sum of (x) the Deemed Value of the Partnership (computed
as of the Business Day immediately preceding the Adjustment Date) and (y) the
amount of the Contributed Funds contributed by Crescent Equities on such
Adjustment Date. The Partnership Interest of the General Partner shall remain
one percent (1%), and the Partnership Interest of Crescent Equities shall be
equal to the combined Partnership Interest determined in clause (2) of the
preceding sentence, reduced by one percentage point (1%); and
             (3) the Partnership Interest of each Limited Partner owning
Partnership Units shall be equal to the product of the following: (i) the
difference obtained from subtracting (x) the sum of the combined Partnership
Interest of Crescent Equities and the General Partner as calculated in Section
4.2.B(2) hereof, plus the aggregate Non-Unitholder Partnership Interests as
calculated in Section 4.2.B(1) hereof, from (y) one hundred percent (100%), and
(ii) a fraction, the numerator of which is equal to the number of Partnership
Units held by such Limited Partner on such Adjustment Date, and the denominator
of which is equal to the total number of Partnership Units held by all Limited
Partners on such Adjustment Date.
     The General Partner shall be authorized on behalf of each of the Partners
to amend this Agreement to reflect the increase in the Partnership Interest of
Crescent Equities and the corresponding reduction of the Partnership Interests
of the other Limited Partners in accordance with the provisions of this
Section 4.2. The number of Partnership Units owned by the Limited Partners and
Assignees shall not be decreased in connection with any additional contribution
of funds to the Partnership by Crescent Equities pursuant to this Section 4.2.
Notwithstanding anything to the contrary contained in this Agreement, for
purposes of calculating the “Deemed Value of the Partnership” and the “Deemed
Partnership Interest Value” under this Section 4.2.B with respect to cash
amounts raised by Crescent in a private placement or public offering of REIT
Shares and contributed to the Partnership as Contributed Funds, the Value” of a
REIT Share shall be the gross offering price (prior to deduction of any
expenses, including without limitation selling commissions or underwriting
discounts) per REIT Share sold in the private placement or public offering.
          C. The Partners hereby acknowledge and agree that any Additional Funds
provided by the Crescent Group (through Crescent Equities) to the Partnership
pursuant to this Section 4.2 may be in the form of real property or an interest
therein rather than cash. In the event that real property or an interest therein
is contributed by Crescent Equities to the Partnership pursuant to this
Section 4.2:
             (1) to the extent that the consideration given in exchange for such
real property or interest therein is in the form of indebtedness, Crescent
Equities shall be deemed to

- 21 -



--------------------------------------------------------------------------------



 



have made a Crescent Loan to the Partnership pursuant to Section 4.2.A(1) hereof
in an amount equal to the amount of such indebtedness; and
             (2) to the extent that the consideration given in exchange for such
real property or interest therein is in the form of cash or REIT Shares,
(i) Crescent Equities shall be deemed to have contributed Contributed Funds to
the Partnership pursuant to Section 4.2.A(2) hereof in an amount equal to the
amount of cash or the Value (computed as of the Business Day immediately
preceding the date on which such real property or interest therein is
contributed to the Partnership) of the REIT Shares given as consideration, and
(ii) the Partnership Interests of the Limited Partners shall be adjusted as set
forth in Section 4.2.B hereof.
To the extent that the consideration given for such real property or interest
therein is New Securities, the provisions of Section 8.7.C hereof shall apply to
the contribution of the real property or interest therein by Crescent Equities
to the Partnership.
     Section 4.3 Issuance of Additional Partnership Interests
     At any time after the date hereof, without the consent of any Partner, but
subject to the provisions of Section 12.2 hereof, the General Partner may, upon
its determination that the issuance of additional Partnership Interests is in
the best interests of the Partnership, cause the Partnership to issue
Partnership Interests to and admit as a limited partner in the Partnership, any
Person (the “Additional Limited Partner”) in exchange for the contribution by
such Person of cash and/or property in such amounts as is determined appropriate
by the General Partner to further the purposes of the Partnership under
Section 3.1 hereof. In the event that an Additional Limited Partner is admitted
to the Partnership pursuant to this Section 4.3:

  (1)   if the Additional Limited Partner does not receive any Partnership Units
in connection with the receipt of his or its Partnership Interest, the
Partnership Interest of such Additional Limited Partner shall be equal to a
fraction, the numerator of which is equal to the total dollar amount of the cash
contributed and/or the Net Asset Value of the property contributed by the
Additional Limited Partner as of the date of contribution to the Partnership
(the “Contribution Date”) and the denominator of which is equal to the sum of
(i) the Deemed Value of the Partnership (computed as of the Business Day
immediately preceding the Contribution Date) and (ii) the total dollar amount of
the cash contributed and/or the Net Asset Value of the property contributed by
the Additional Partner as of the Contribution Date;     (2)   the Partnership
Interest of Crescent Equities shall be reduced, as of the Contribution Date,
such that the combined Partnership Interest of Crescent Equities and the General
Partner shall be equal to a fraction, the numerator of which is equal to the
combined Deemed Partnership Interest Value of Crescent Equities and the General
Partner (computed as of the Business Day immediately preceding the Contribution
Date) and the denominator of which is equal to the sum of (i) the Deemed Value
of the Partnership (computed as of the Business Day immediately preceding the
Contribution

- 22 -



--------------------------------------------------------------------------------



 



      Date) and (ii) the total dollar amount of the cash contributed and/or the
Net Asset Value of the property contributed by the Additional Limited Partner as
of the Contribution Date (with the Partnership Interest of the General Partner
remaining at one percent (1%), and the Partnership Interest of Crescent Equities
equal to the combined Partnership Interest determined above in this
Section 4.3(2), reduced by one percentage point (1%));     (3)   the Partnership
Interest of each existing Limited Partner not owning Partnership Units (other
than Crescent Equities) shall be reduced, as of the Contribution Date, such that
the Partnership Interest of each such Limited Partner shall be equal to a
fraction, the numerator of which is equal to the Deemed Partnership Interest
Value of such Limited Partner (computed as of the Business Day immediately
preceding the Contribution Date) and the denominator of which is equal to the
sum of (i) the Deemed Value of the Partnership (computed as of the Business Day
immediately preceding the Contribution Date) and (ii) the total dollar amount of
the cash contributed and/or the Net Asset Value of the property contributed by
the Additional Limited Partner as of the Contribution Date; and     (4)   The
Partnership Interest of each existing Limited Partner owning Partnership Units
and of the Additional Limited Partner, if such Additional Partner receives
Partnership Units in connection with the receipt of his or its Partnership
Interest, shall be equal to the product of the following: (i) the difference
obtained from subtracting (x) the sum of the combined Partnership Interest of
Crescent Equities and the General Partner as calculated in Section 4.3(2)
hereof, plus the aggregate Non-Unitholder Partnership Interests as calculated in
Sections 4.2(1) and (3) hereof, from (y) one hundred percent (100%), and (ii) a
fraction, the numerator of which is equal to the number of Partnership Units
held by such Limited Partner on such Contribution Date, and the denominator of
which is equal to the total number of Partnership Units held by all Limited
Partners (including the Additional Limited Partner) on such Contribution Date.

     The General Partner shall be authorized on behalf of each of the Partners
to amend this Agreement to reflect the admission of any Additional Limited
Partner and any reduction of the Partnership Interests of the other Limited
Partners in accordance with the provisions of this Section 4.3.
     The number of Partnership Units owned by the Limited Partners and Assignees
shall not be decreased in connection with any admission of an Additional Limited
Partner pursuant to this Section 4.3. The General Partner may (but is not
required to) grant to an Additional Limited Partner Partnership Units, which
Partnership Units shall enable the Additional Limited Partner to participate in
the Exchange Rights, upon such terms and conditions as are deemed appropriate by
the General Partner. Notwithstanding anything to the contrary contained in this
Agreement, if the value of the Partnership Units granted to an Additional
Limited Partner is determined based on

- 23 -



--------------------------------------------------------------------------------



 



the average of the “closing price” of a REIT Share for a period of time other
than the ten (10)-day period specified in the Article I definition of “Value”
(including, without limitation, a determination based on the “closing price” of
a REIT Share for the Trading Day immediately preceding the admission of such
Additional Limited Partner), then such other time period shall be used in
calculating the “Value” of a REIT Share for purposes of calculating the “Deemed
Value of the Partnership” and the “Deemed Partnership Interest Value” under this
Section 4.3 with respect to the admission of such Additional Limited Partner.
     Section 4.4 No Preemptive Rights
     Except as otherwise set forth in Section 4.2.A, no Person shall have any
preemptive, preferential or other similar right with respect to the making of
additional Capital Contributions or loans to the Partnership.
     Section 4.5 No Interest on Capital
     No Partner shall be entitled to interest on its Capital Contribution or its
Capital Account.
     Section 4.6 Stock Incentive Plans
          A. Grants of REIT Shares. If grants of REIT Shares are made in
connection with a Stock Incentive Plan,
             (1) Crescent Equities shall, as soon as practicable after such
grant, contribute to the capital of the Partnership an amount equal to the price
(if any) paid to Crescent Equities by the party receiving the grant of REIT
Shares;
             (2) Crescent Equities shall, as of the date on which the grant of
REIT Shares is made, be deemed to have contributed to the Partnership as
Contributed Funds pursuant to Section 4.2.A(2) hereof an amount equal to the
fair market value (computed using the “closing price” (as such term is defined
in the definition of the term “Value” in Article I hereof) as of the date on
which the grant of REIT Shares is made) of the REIT Shares delivered by Crescent
Equities to such party; and
             (3) the General Partner’s Partnership Interest shall remain
unchanged, and the Partnership Interests of Crescent Equities and the other
Limited Partners shall be adjusted as set forth in Section 4.2, based on the
amount deemed to be contributed, determined pursuant to Section 4.6.A(2);
provided that, for purposes of calculating the “Deemed Value of the Partnership”
and the “Deemed Partnership Interest Value” under Section 4.2, the “Value” of a
REIT Share shall be the “closing price” (as such term is defined in the
definition of the term Value” in Article I hereof) of a REIT Share as of the
date on which the grant of REIT Shares is made.
          B. Exercise of Stock Options. If stock options granted in connection
with a Stock Incentive Plan are exercised:

- 24 -



--------------------------------------------------------------------------------



 



             (1) Crescent Equities shall, as soon as practicable after such
exercise, contribute to the capital of the Partnership an amount equal to the
exercise price paid to Crescent Equities by the exercising party;
             (2) Crescent Equities shall, as of the date on which the purchase
of the REIT Shares is consummated by such exercising party, be deemed to have
contributed to the Partnership as Contributed Funds pursuant to Section 4.2.A(2)
hereof an amount equal to the fair market value (computed using the “closing
price” (as such term is defined in the definition of “Value” in Article I
hereof) as of the date on which such purchase of REIT Shares is consummated by
such exercising party) of the REIT Shares delivered by Crescent Equities to such
exercising party; and
             (3) the General Partner’s Partnership Interest shall remain
unchanged, and the Partnership Interests of Crescent Equities and the other
Limited Partners shall be adjusted as set forth in Section 4.2, based on the
amount deemed to be contributed, determined pursuant to Section 4.6.B(2);
provided that, for purposes of calculating the “Deemed Value of the Partnership”
and the “Deemed Partnership Interest Value” under Section 4.2, the “Value” of a
REIT Share shall be the “closing price” (as such term is defined in the
definition of the term “Value” in Article I hereof) of a REIT Share as of the
date on which the purchase of REIT Shares is consummated by the exercising
party.
     Section 4.7 Other Equity Compensation Plans
          A. The Partnership may adopt a compensation plan for its employees,
agents or consultants pursuant to which the Partnership may grant Limited
Partnership Interests (including Partnership Units, which Partnership Units
shall enable the Limited Partner to participate in the Exchange Rights), or
options to acquire Limited Partnership Interests (including Partnership Units,
which Partnership Units shall enable the Limited Partner to participate in the
Exchange Rights), to one or more of its employees, agents or consultants upon
such terns and conditions as may be deemed necessary or appropriate by the
General Partner.
          B. The Management Company may adopt a compensation plan for its
employees, agents or consultants pursuant to which the Management Company may
grant Limited Partnership Interests (including Partnership Units, which
Partnership Units shall enable the Limited Partner to participate in the
Exchange Rights), or options to acquire Limited Partnership Interests (including
Partnership Units, which Partnership Units shall enable the Limited Partner to
participate in the Exchange Rights), to one or more of its employees, agents or
consultants. The Partnership may sell Limited Partnership Interests (including
Partnership Units, which Partnership Units shall enable the Limited Partner to
participate in the Exchange Rights) to the Management Company for delivery to
its employees, agents or consultants. The price at which the Partnership shall
sell such Partnership Interests to the Management Company shall be the fair
market value of such Partnership Interests, as determined by the General Partner
in its reasonable discretion.
          C. Upon any admission of an employee, agent or consultant of the
Partnership or the Management Company as an additional Limited Partner (an
“Employee Limited Partner”) pursuant to Section 4.7.A or 4.7.B above, the
Partnership Interests of the other

- 25 -



--------------------------------------------------------------------------------



 



Partners shall be diluted, on a pro rata basis, in proportion to their
respective Partnership Interests, to reflect the admission of the Employee
Limited Partner. Notwithstanding the foregoing, the Partnership Interest of the
General Partner shall not be diluted upon the admission of the Employee Limited
Partner; any dilution that would otherwise occur with respect to the Partnership
Interest of the General Partner in accordance with the terms of the preceding
sentence shall be allocated instead to Crescent Equities. The number of
Partnership Units owned by the Limited Partners and Assignees shall not be
decreased in connection with any admission of an Employee Limited Partner.
          D. In addition to the compensation plans described in Sections 4.6,
4.7.A and 4.7.B hereof, the General Partner, in its sole and absolute discretion
and without the approval of the Limited Partners, may propose and adopt on
behalf of the Partnership employee benefit plans or other incentive compensation
plans (including, without limitation, plans granting REIT Shares or options to
purchase REIT Shares, plans granting Partnership Interests (including
Partnership Units) or options to purchase Partnership Interests (including
Partnership Units), “phantom” equity plans or other plans in which compensation
is tied to revenue or income amounts, or based on increases in the market value
of equity ownership interests) for the benefit of employees, agents or
consultants of any member of the Crescent Group, the Partnership, the Management
Company, the Subsidiary Development Corporation(s) or any Affiliate of the
foregoing in respect of services performed, directly or indirectly, for the
benefit of the Crescent Group, the Partnership, the Management Company or the
Subsidiary Development Corporation(s).
          E. Notwithstanding anything to the contrary contained above in this
Section 4.7, upon any admission of an Employee Limited Partner pursuant to
Section 4.7.A or 4.7.B above:

  (1)   If the admission is made in connection with a grant of Partnership Units
to an Employee Limited Partner, (a) the Employee Limited Partner shall, as of
the date on which the grant of the Partnership Units is made, be deemed to have
contributed to the Partnership pursuant to Section 4.3 hereof an amount equal to
the fair market value of the Partnership Units delivered to such Employee
Limited Partner (computed by calculating the product of the following three
items: (i) the number of Partnership Units delivered to such Employee Limited
Partner, multiplied by (ii) the Exchange Factor, multiplied by (iii) the
“closing price,” as such term is defined in the definition of the term “Value”
in Article I hereof, of a REIT Share on the date on which the grant of
Partnership Units is made) and (b) the General Partner’s Partnership Interest
shall remain unchanged, and the Partnership Interests of Crescent Equities and
the other Limited Partners shall be adjusted as set forth in Section 4.3, based
on the amount deemed to be contributed by the Employee Limited Partner as
determined pursuant to clause (a) above; provided that, for purposes of
calculating the “Deemed Value of the Partnership” and the “Deemed Partnership
Interest Value” under Section 4.3, the “Value” of a REIT Share shall be the
“closing price” (as such term is defined in the definition of the term “Value”
in

- 26 -



--------------------------------------------------------------------------------



 



      Article I hereof) of a REIT Share as of the date on which the grant of
Partnership Units is made.     (2)   If the admission is made in connection with
the exercise of an option to purchase Partnership Units by an Employee Limited
Partner, (a) the Employee Limited Partner shall, as of the date on which the
option to purchase Partnership Units is exercised, be deemed to have contributed
to the Partnership pursuant to Section 4.3 hereof an amount equal to the fair
market value of the Partnership Units delivered to such Employee Limited Partner
(computed by calculating the product of the following three items: (i) the
number of Partnership Units delivered to such Employee Limited Partner,
multiplied by (ii) the Exchange Factor, multiplied by (iii) the “closing price,”
as such term is defined in the definition of the term “Value” in Article I
hereof, of a REIT Share on the date on which the option to purchase Partnership
Units is exercised) and (b) the General Partner’s Partnership Interest shall
remain unchanged, and the Partnership Interests of Crescent Equities and the
other Limited Partners shall be adjusted as set forth in Section 4.3, based on
the amount deemed to be contributed by the Employee Limited Partner as
determined pursuant to clause (a) above; provided that, for purposes of
calculating the “Deemed Value of the Partnership” and the “Deemed Partnership
Interest Value” under Section 4.3, the “Value” of a REIT Share shall be the
“closing price” (as such term is defined in the definition of the term “Value”
in Article I hereof) of a REIT Share as of the date on which the option to
purchase Partnership Units is exercised.

     Section 4.8 Series A Preferred Partnership Units and Series B Redeemable
Preferred Partnership Units
          A. Series A Preferred Partnership Units. Pursuant to Section 8.7.C of
the Agreement, effective on February 19, 1998, the issuance date of the Series A
Preferred Shares by Crescent Equities, the Partnership issued 8,000,000 Series A
Preferred Partnership Units to Crescent Equities. On April 26, 2002, Crescent
Equities issued an additional 2,800,000 Series A Preferred Shares, and the
Partnership issued an additional 2,800,000 Series A Preferred Partnership Units
to Crescent Equities. Crescent Equities shall have a zero percentage Partnership
Interest with respect to such Series A Preferred Partnership Units and shall
have no voting rights other than the right to vote on any amendment to this
Agreement if such amendment would (i) convert the Series A Preferred Partnership
Units into a general partner’s interest, (ii) modify the limited liability of
Crescent Equities with respect to the Series A Preferred Partnership Units, or
(iii) alter the distribution, redemption, conversion or liquidation rights of
the Series A Preferred Partnership Units. The distribution rights of the
Series A Preferred Partnership Units are set forth in Section 5.6 below, the tax
allocations with respect to the Series A Preferred Partnership Units are set
forth in Section 6.3 below, and the redemption and conversion rights of the
Series A Preferred Partnership Units are set forth in Sections 4.8.C and D
below.

- 27 -



--------------------------------------------------------------------------------



 



          B. Series B Redeemable Preferred Partnership Units. Pursuant to
Section 8.7.C of the Second Amended Agreement, effective on May 17, 2002, the
issuance date of the Series B Redeemable Preferred Shares by Crescent Equities,
the Partnership issued 3,000,000 Series B Redeemable Preferred Partnership Units
to Crescent Equities. Crescent Equities shall have a zero percentage Partnership
Interest with respect to such Series B Redeemable Preferred Partnership Units
and shall have no voting rights other than the right to vote on any amendment to
this Agreement if such amendment would (i) convert the Series B Redeemable
Preferred Partnership Units into a general partner’s interest, (ii) modify the
limited liability of Crescent Equities with respect to the Series B Redeemable
Preferred Partnership Units, or (iii) alter the distribution, redemption,
conversion or liquidation rights of the Series B Redeemable Preferred
Partnership Units. The distribution rights of the Series B Redeemable Preferred
Partnership Units are set forth in Section 5.6 below, the tax allocations with
respect to the Series B Redeemable Preferred Partnership Units are set forth in
Section 6.3 below, and the redemption rights of the Series B Redeemable
Preferred Partnership Units are set forth in Section 4.8.C below.
          C. Redemption Rights. In the event that Crescent Equities exercises
its redemption right with respect to the Series A Preferred Shares, the
Partnership shall concurrently redeem a corresponding amount of Series A
Preferred Partnership Units at the same redemption price paid by Crescent
Equities for the Series A Preferred Shares (i.e., a redemption price of $25 per
Series A Preferred Share, plus any accrued, unpaid quarterly distribution
thereon). In the event that Crescent Equities exercises its redemption right
with respect to the Series B Redeemable Preferred Shares, the Partnership shall
concurrently redeem a corresponding amount of Series B Redeemable Preferred
Partnership Units at the same redemption price paid by Crescent Equities for the
Series B Redeemable Preferred Shares (i.e., a redemption price of $25 per
Series B Redeemable Preferred Share, plus any accrued, unpaid quarterly
distribution thereon).
          D. Conversion Rights. Upon exercise of any conversion right with
respect to the Series A Preferred Shares, (i) Crescent Equities shall, as of the
date on which the conversion is consummated, be deemed to have contributed to
the Partnership as Contributed Funds pursuant to Section 4.2.A(2) of the
Agreement an amount equal to the Value (computed as of the Business Day
immediately preceding the date on which such conversion is consummated) of the
REIT Shares delivered by Crescent Equities to such holder of Series A Preferred
Shares, (ii) the Partnership Interests of Crescent Equities and the other
Limited Partners shall be adjusted as set forth in Section 4.2 of the Agreement,
and (iii) a corresponding portion of Series A Preferred Partnership Units shall
be retired. Notwithstanding the foregoing, to the extent that Crescent Equities
pays cash to the holder of Series A Preferred Shares in lieu of fractional
shares upon conversion of such Series A Preferred Shares to REIT Shares, such
cash payment shall be treated as a redemption of the corresponding portion of
the Series A Preferred Shares and the Partnership shall concurrently redeem a
corresponding amount of Series A Preferred Partnership Units at the same
redemption price paid by Crescent Equities for the Series A Preferred Shares.
     Section 4.9 Issuance of Partnership Interests to Employees of the Crescent
Group
          A. Pursuant to Section 4.7.D of the Agreement, the Partnership has
adopted that certain 2004 Crescent Real Estate Equities Limited Partnership
Special High Performance

- 28 -



--------------------------------------------------------------------------------



 



Long-Term Incentive Plan (the “High Performance Plan”) and that certain 2005
Crescent Real Estate Equities Limited Partnership Long-Term Incentive Plan (the
“2005 Incentive Plan”). Under the High Performance Plan, the Partnership has
issued (and may from time to time in the future issue) Partnership Interests,
including Partnership Units, to certain officers of the General Partner, and
under the 2005 Incentive Plan, the Partnership has issued (and may from time to
time in the future issue) Partnership Interests, including Partnership Units, to
certain employees of the General Partner or of Crescent Equities (such persons
hereinafter referred to individually as a “Grantee” and collectively as the
“Grantees”) pursuant to separate grant agreements entitled “Grant Agreement for
Partnership Units and Partnership Interest” between the Partnership and each
Grantee (hereinafter referred to individually as a “Grant Agreement” and
collectively as the “Grant Agreements”).
          B. The Partnership Interests and associated Partnership Units issued
to the Grantees shall have the same benefits and obligations as other
Partnership Interests and associated Partnership Units, including without
limitation voting rights and distribution rights, except as otherwise expressly
set forth in this Agreement or the Grant Agreements.
          C. Grantees may be subject to certain vesting requirements under the
Grant Agreements.
          D. Grantees may be subject to certain conditions on the exercise of
Exchange Rights with respect to their Partnership Units under the Grant
Agreements.
          E. Grantees may be subject to certain limitations on the amount
payable to the Grantees in connection with a transaction described in
Section 11.2.B(1) under the Grant Agreements.
          F. Unless otherwise provided in the Grant Agreement, the initial
Capital Contribution and initial Capital Account balance of each Grantee with
respect to the Partnership Interest awarded under the Grant Agreement shall be
zero.
          G. Each Grantee shall be entitled to receive distributions in
accordance with the provisions of this Agreement (including without limitation
Article V and Section 13.2) with respect to the vested portion of his or her
Partnership Interest, commencing as of the date on which the portion of the
Partnership Interest is vested. A Grantee shall not be entitled to receive cash
or in-kind distributions under Section 5.2 with respect to the unvested portion
of his or her Partnership Interest. Upon the vesting of a Grantee’s Partnership
Interest (or portion thereof), including without limitation a vesting that
occurs in connection with a transaction described in Section 11.2.B hereof or a
dissolution of the Partnership, the Grantee shall be entitled to receive a
distribution from the Partnership in an amount equal to the aggregate
distributions that would have been payable to the Grantee under Section 5.2 with
respect to such Partnership Interest (or portion thereof) during the period from
the date of grant to the vesting date if such Partnership Interest (or portion
thereof) had been vested on the date of grant.
          H. Each Grantee shall be allocated items of Partnership income, gain,
loss and deduction with respect to his or her Partnership Interest in accordance
with the provisions of Article VI, commencing as of the date on which the grant
of the Partnership Interest is made to

- 29 -



--------------------------------------------------------------------------------



 



the Grantee. If the unvested portion of a Grantee’s Partnership Interest expires
pursuant to the terms of the Grant Agreement or is disclaimed by the Grantee,
(1) the Grantee shall be allocated items of gross deduction and loss in the
taxable year during which such expiration or disclaimer occurs in an amount
sufficient to reduce to zero the Capital Account allocable to the portion of the
Grantee’s Partnership Interest that has expired or been disclaimed, and (2) the
Grantee shall be allocated no other items of Partnership income, gain, loss and
deduction for such taxable year or any future taxable year with respect to the
expired or disclaimed portion of his or her Partnership Interest. An expired or
disclaimed Partnership Interest shall be treated for all purposes of this
Agreement as if it had been redeemed by the Partnership for no consideration,
effective as of the expiration or disclaimer date, as the case may be.
          I. The General Partner may (but shall not be required to) make tax
distributions to the Grantees with respect to the unvested portions of their
Partnership Interests. Any tax distributions to a Grantee with respect to a
particular taxable year shall not exceed the lesser of (1) an amount equal to
the product of (x) the net taxable income allocated to such Grantee with respect
to his or her unvested Partnership Interest for such taxable year multiplied by
forty-five percent, and (2) the amount of distributions that the Grantee would
have received under Article V if his Partnership Interest were vested. Any tax
distributions shall be made to the Grantees on a pro rata basis, in proportion
to the respective unvested Partnership Interests owned by each of the Grantees.
Tax distributions made under this Section 4.9.I shall be treated as advance
payments of the amounts that are distributable to the Grantees under the other
provisions of this Agreement and shall be offset against any such other amounts
distributable to the Grantees.
          J. Upon any admission of a Grantee as an additional Limited Partner
pursuant to this Section 4.9, the General Partner’s Partnership Interest shall
remain unchanged, and the Partnership Interests of Crescent Equities and the
other Limited Partners shall be adjusted as set forth in Section 4.3; provided
that, (1) for purposes of calculating the “Deemed Value of the Partnership” and
the “Deemed Partnership Interest Value” under Section 4.3, the “Value” of a REIT
Share shall be the “closing price” (as such term is defined in the definition of
the term “Value” in Article I hereof) of a REIT Share as of the date on which
the grant of the Partnership Interest is made to the Grantee, and (2) the
denominator used in the calculations under Section 4.3 shall be the sum of
(i) the Deemed Value of the Partnership plus (ii) an amount equal to the product
of (x) the number of Partnership Units granted to the Grantee, multiplied by
(y) the Exchange Factor, multiplied by (z) the “closing price” (as such term is
defined in the definition of the term “Value” in Article I hereof) of a REIT
Share on the date on which the grant of the Partnership Interest is made to the
Grantee.
          K. Notwithstanding anything to the contrary contained in the
penultimate sentence of Section 12.2B, each Grantee that receives a Partnership
Interest under this Section 4.9 during December 2004 shall receive allocations
under the second sentence of Section 12.2B as if such Grantee had been admitted
on the first day of December, 2004.
          L. The Partnership Interests and associated Partnership Units issued
to Grantees shall be identified in Exhibit A to this Agreement.

- 30 -



--------------------------------------------------------------------------------



 



          M. In addition to obtaining any required consent of the Grantees as
Limited Partners to certain amendments of the Agreement pursuant to the
provisions of Section 14.1.C, the General Partner shall be required to obtain
the prior written consent of each Grantee adversely affected prior to amending
the provisions of this Section 4.9 or the provisions of Section 1.D of
Exhibit B.
ARTICLE V
DISTRIBUTIONS
     Section 5.1 Initial Partnership Distributions
     Upon execution of the First Amended and Restated Agreement, the Partnership
made (i) a distribution of one million five hundred thousand dollars
($1,500,000) to RainAm Investors, and (ii) a distribution in an amount equal to
the Amstar Required Cash Payment to Amstar. In addition, the Partnership
returned to the General Partner, CRE Limited Partner, Inc. and Gerald W. Haddock
the initial capital contributions of one dollar ($l), seventy-four dollars ($74)
and twenty-five dollars ($25),respectively, previously made by such Persons to
the Partnership.
     Section 5.2 Requirement and Characterization of Distributions
     Subject to Section 4.9G above and Section 5.6 below, the General Partner
shall cause the Partnership to distribute quarterly all, or such portion deemed
appropriate by the General Partner, of Available Cash generated by the
Partnership during such quarter to the Partners who are Partners on the
Partnership Record Date with respect to such quarter in accordance with their
respective Partnership Interests on such Partnership Record Date. The General
Partner shall take such reasonable efforts, as determined by it in its sole and
absolute discretion and consistent with the qualification of Crescent Equities
as a REIT, to distribute Available Cash to the Limited Partners so as to
preclude any such distribution or portion thereof from being treated as part of
a sale of property to the Partnership by a Limited Partner under Section 707 of
the Code or the Regulations thereunder; provided that the General Partner and
the Partnership shall not have any liability to a Limited Partner under any
circumstances as a result of any distribution to a Limited Partner being so
treated. Notwithstanding the foregoing, the General Partner shall use its best
efforts to cause the Partnership to distribute sufficient amounts to enable
Crescent Equities to pay shareholder dividends that will (i) allow Crescent
Equities to achieve and maintain qualification as a REIT, and (ii) avoid the
imposition of any additional taxes under Section 857 or Section 4981 of the
Code.
     Section 5.3 Amounts Withheld
     All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to a Partner shall be treated as amounts distributed to such
Partner pursuant to Section 5.2 for all purposes under this Agreement.
     Section 5.4 Distributions In Kind
     Pursuant to Section 17-605 of the Act, the General Partner has the
authority to make in-kind distributions of assets to the Partners. Any such
distributions in kind shall be distributed

- 31 -



--------------------------------------------------------------------------------



 



among the Partners in the same manner as set forth in Section 5.2 with respect
to Available Cash (provided that distributions in kind made after commencement
of the liquidation of the Partnership shall be distributed to the Partners in
accordance with Section 13.2). The General Partner shall determine the fair
market value of any assets distributed in kind using such reasonable method of
valuation as it may adopt.
     Section 5.5 Distributions Upon Liquidation
     Proceeds from a Terminating Capital Transaction and any other cash received
or reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with
Section 13.2.
     Section 5.6 Distribution Rights of Series A Preferred Shares and Series B
Redeemable Preferred Shares
     Notwithstanding anything to the contrary contained in Section 5.2 above,
and prior to any distributions of Available Cash under such provision, on any
date on which Crescent Equities is required to make a distribution of accrued,
unpaid quarterly distributions to the holders of Series A Preferred Shares or
the holders of Series B Redeemable Preferred Shares, the General Partner shall
cause distributions of Available Cash to be made in cash to Crescent Equities
(i) with respect to the Series A Preferred Partnership Units, in an amount equal
to the amount that is required to be distributed by Crescent Equities on that
date to the holders of Series A Preferred Shares, and (ii) with respect to the
Series B Redeemable Preferred Partnership Units, in an amount equal to the
amount that is required to be distributed by Crescent Equities on that date to
the holders of Series B Redeemable Preferred Shares.
ARTICLE VI
ALLOCATIONS
     Section 6.1 Allocations For Capital Account Purposes
     For purposes of maintaining the Capital Accounts and in determining the
rights of the Partners among themselves, the Partnership’s items of income,
gain, loss and deduction (computed in accordance with Exhibit B hereof) shall be
allocated among the Partners in each taxable year (or portion thereof) as
provided herein below.
          A. Net Income. After giving effect to the special allocations set
forth in Section 1 of Exhibit C, the allocations set forth in Section 4.9H above
and the allocations set forth in Section 6.3 below, Net Income shall be
allocated (i) first, to the General Partner to the extent that Net Losses
previously allocated to the General Partner pursuant to the last sentence of
Section 6.1.B exceed Net Income previously allocated to the General Partner
pursuant to this clause (i) of Section 6.1.A, and (ii) thereafter, Net Income
shall be allocated to the Partners in accordance with their respective
Partnership Interests.
          B. Net Losses. After giving effect to the special allocations set
forth in Section 1 of Exhibit C, the allocations set forth in Section 4.9H above
and the allocations set forth in Section 6.3 below, Net Losses shall be
allocated to the Partners in accordance with their respective Partnership
Interests, provided that Net Losses shall not be allocated to any Limited

- 32 -



--------------------------------------------------------------------------------



 



Partner pursuant to this Section 6.1.B to the extent that such allocation would
cause such Limited Partner to have an Adjusted Capital Account Deficit at the
end of such taxable year (or increase any existing Adjusted Capital Account
Deficit). All Net Losses in excess of the limitations set forth in this
Section 6.1.B shall be allocated to the General Partner.
          C. Allocations to Reflect Issuance of New Interests. In the event that
the Partnership issues New Interests to Crescent Equities pursuant to
Section 8.7.C, the General Partner shall make such revisions to Sections 6.1.A
and B above as it determines are necessary to reflect the issuance of such New
Interests.
     Section 6.2 Allocation of Nonrecourse Debt
     For purposes of Regulations Section 1.752-3(a), the Partners agree that
Nonrecourse Liabilities of the Partnership in excess of the sum of (i) the
amount of Partnership Minimum Gain and (ii) the total amount of Nonrecourse
Built-in Gain shall be allocated among the Partners in accordance with their
respective Partnership Interests.
     Section 6.3 Allocations for Series A Preferred Partnership Units and
Series B Redeemable Preferred Partnership Units
     Notwithstanding Sections 6.1.A and B above, after giving effect to the
special allocations set forth in Section 1 of Exhibit C to this Agreement and
the allocations set forth in Section 4.9H above:
          A. Each year, gross income of the Partnership shall be allocated first
to Crescent Equities until the cumulative amount allocated under this
Section 6.3.A to Crescent Equities for the current year and all prior years is
equal to the cumulative amount for the current year and all prior years of the
sum of (A) the distributions made to Crescent Equities under Section 5.6 of this
Agreement, (B) the portion of the distributions made to Crescent Equities under
Section 4.8.C of this Agreement (if any) that exceeds $25 per Series A Preferred
Partnership Unit and (C) the portion of the distributions made to Crescent
Equities under paragraph Section 4.8.C of this Agreement (if any) that exceeds
$25 per Series B Redeemable Preferred Partnership Unit. Any remaining Net
Profits or Net Losses (other than gain or loss from a sale or other disposition
of all or substantially all of the assets of the Partnership, which shall be
allocated as set forth in Sections 6.3.B and C below) shall be allocated as set
forth in Sections 6.1.A and B above.
          B. The gain of the Partnership from a sale or other disposition of all
or substantially all of the assets of the Partnership shall be allocated among
the Partners as follows: (A) first, to Crescent Equities in the amount necessary
to cause its Capital Account balance to be equal to the liquidation preferences
payable by Crescent Equities on the outstanding Series A Preferred Shares and
Series B Redeemable Preferred Shares (the “Liquidation Preferences”) (i.e., a
liquidation payment of $25 per Series A Preferred Share, plus any accrued,
unpaid quarterly distribution thereon, and a liquidation payment of $25 per
Series B Redeemable Preferred Share, plus any accrued, unpaid quarterly
distribution thereon, subject to reduction on a pro rata basis (as more fully
set forth in the respective Statements of Designation for the Series A Preferred
Shares and the Series B Redeemable Preferred Shares) to the extent that there
are insufficient

- 33 -



--------------------------------------------------------------------------------



 



funds to pay the aforementioned liquidation preferences in full), (B) second, to
the Grantees, in the amounts necessary, and in the ratio of such amounts, so as
to cause the Capital Account balance of each Grantee to equal the Deferred
Distribution Amount, if any, of such Grantee, (C) third, to the Partners in the
amounts necessary, and in the ratio of such amounts, to cause the Capital
Account balance of Crescent Equities in excess of the Liquidation Preferences,
the Capital Account balance of each Grantee in excess of his or her Deferred
Distribution Amount, if any, and the Capital Account of each other Partner to be
in the same ratio as their respective Partnership Interests, and (D) thereafter,
to all of the Partners in proportion to their respective Partnership Interests.
          C. The loss of the Partnership from a sale or other disposition of all
or substantially all of the assets of the Partnership shall be allocated among
the Partners as follows: (A) first, to the Partners, if any, having positive
Capital Account balances, in the amounts necessary, and in the ratio of such
amounts, so as to cause the positive Capital Account Balance of Crescent
Equities to equal the Liquidation Preferences, the positive Capital Acccount
balance of each Grantee to equal the Deferred Distribution Distribution Amount
of such Grantee, if any, and the positive Capital Account balance of each other
Partner to equal zero (or, if there is insufficient loss to accomplish this
result, loss shall be allocated in a manner so as to cause the positive Capital
Account balance of Crescent Equities in excess of the Liquidation Preferences,
the positive Capital Account balance of each Grantee in excess of his or her
Deferred Distribution Amount, if any, and the positive Capital Account balance
of each other Partner to be in the same ratio as their respective Partnership
Interests), (B) second, to the Grantees, in the amounts necessary, and in the
ratio of such amounts, so as to cause the positive Capital Account of each
Grantee to equal zero, (C) third, to Crescent Equities, until its positive
Capital Account balance equals zero, and (D) thereafter, to the Partners in
proportion to their respective Partnership Interests.
          D. The provisions of Sections 6.3.B and 6.3.C above, which provide for
a special allocation of gain and loss from a sale or other disposition of all or
substantially all of the assets of the Partnership, shall continue to apply for
the entire term of the Partnership, even if there are no longer any Series A
Preferred Partnership Units or Series B Redeemable Preferred Partnership Units
outstanding (in such event, the Liquidation Preferences of Crescent Equities
under Sections 6.3.B and 6.3.C shall be zero).
ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS
     Section 7.1 Management
          A. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to Section 7.3 hereof, shall have
full power and authority to do all things and perform all

- 34 -



--------------------------------------------------------------------------------



 



acts specified in this Agreement or otherwise deemed necessary or desirable by
it to conduct the business of the Partnership, to exercise all Partnership
powers set forth in Section 3.2 hereof and to effectuate the Partnership
purposes set forth in Section 3.1 hereof (to the extent consistent with allowing
Crescent Equities at all times to qualify as a REIT, unless Crescent Equities
voluntarily terminates its REIT status pursuant to the Declaration of Trust),
including, without limitation, to:

  (1)   acquire interests in real or personal property of any kind and type, and
any and all kinds of interests therein, and determine the manner in which title
thereto is to be held; manage, insure against loss, protect and subdivide any
such property; improve, develop or redevelop any such property; dedicate for
public use, vacate any such property subdivisions or parts thereof, or
resubdivide such property or any part thereof; lease, renew or extend leases,
amend, change or modify the terms and provisions of leases, and grant options to
lease and options to renew leases and options to purchase; partition, sell or
otherwise dispose of all or any portion of such property; exchange all or any
portion of such property for other real or personal property; grant easements or
charges of any kind; release, convey or assign any right, title or interest in
or about or easement appurtenant to such property or any part thereof; construct
and reconstruct, remodel, alter, repair, add to or take from buildings on such
property; insure any Person having an interest in or responsibility for the
care, management or repair of such property; direct the trustee of any land
trust to mortgage, lease, convey or contract to convey the real estate held in
such land trust or to execute and deliver deeds, mortgages, notes, and any and
all documents pertaining to the property subject to such land trust or in any
matter regarding such trust; and execute assignments of all or any part of the
beneficial interest in such land trust;     (2)   employ, engage or contract
with or dismiss from employment or engagement Persons to the extent deemed
necessary by the General Partner for the operation and management of the
Partnership business, including, but not limited to, employees, including
employees having such titles as the General Partner may from time to time
specify, such as “chairman of the board,” “chief executive officer,” chief
operating officer,” “president,” “vice president,” “secretary,” “treasurer”;
contractors; subcontractors; engineers; architects; surveyors; mechanics;
consultants; accountants; attorneys; insurance brokers; real estate brokers; and
others;     (3)   make expenditures, borrow money, procure loans and advances
from any Person for Partnership purposes (including, without limitation, borrow
money to permit the Partnership to make distributions in such amounts as will
permit Crescent Equities (so long as Crescent Equities elects to qualify as a
REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to its shareholders sufficient to permit Crescent Equities to
maintain REIT status) and apply for and secure, from

- 35 -



--------------------------------------------------------------------------------



 



      any Person, credit or accommodations; contract, assume or guarantee
liabilities and obligations, direct or contingent and of every kind and nature
with or without security; and repay, prepay, discharge, settle, adjust,
compromise, or liquidate any such loan, advance, credit, obligation or
liability;     (4)   pledge, hypothecate, mortgage, assign, deposit, deliver,
enter into sale and leaseback arrangements or otherwise give as security or as
additional or substitute security, any and all Partnership property, tangible or
intangible, including, but not limited to, real estate and beneficial interests
in land trusts, and make substitutions thereof, and receive any proceeds thereof
upon the release or surrender thereof; sign, execute and deliver any and all
assignments, deeds and other contracts and instruments in writing; authorize,
give, make, procure, accept and receive moneys, payments, property, notices,
demands, vouchers, receipts, releases, compromises and adjustments; waive
notices, demands, protests and authorize and execute waivers of every kind and
nature; negotiate, execute, deliver and receive written agreements, undertakings
and instruments of every kind and nature; give oral instructions and make oral
agreements; and generally to do any and all other acts and things incidental to
any of the foregoing;     (5)   acquire and enter into any contract of insurance
which the General Partner deems necessary or appropriate for the protection of
the Partnership and the Partners, for the conservation of the Partnership’s
assets or for any purpose convenient or beneficial to the Partnership;     (6)  
conduct any and all banking transactions on behalf of the Partnership; adjust
and settle checking, savings, and other accounts with such institutions as the
General Partner shall deem appropriate; draw, sign, execute, accept, endorse,
guarantee, deliver, receive and pay any checks, drafts, bills of exchange,
acceptances, notes, obligations, undertakings and other instruments for or
relating to the payment of money in, into, or from any account in the
Partnership’s name; execute, procure, consent to and authorize extensions and
renewals of the same; and make deposits and withdraw the same and negotiate or
discount commercial paper, acceptances, negotiable instruments, bills of
exchange and dollar drafts;     (7)   demand, sue for, receive, and otherwise
take steps to collect or recover all debts, rents, proceeds, interests,
dividends, goods, chattels, income from property, damages and all other
property, to which the Partnership may be entitled or which are or may become
due the Partnership from any Person; commence, prosecute or enforce, or defend,
answer or oppose, contest and abandon all legal proceedings in which the
Partnership is or may hereafter be interested; settle, compromise or submit to
arbitration any accounts, debts, claims, disputes and matters which may arise
between the Partnership and any other Person and grant an extension of time for
the payment or satisfaction thereof on any terms, with or without security; and

- 36 -



--------------------------------------------------------------------------------



 



      indemnify any Indemnitees against liabilities and contingencies in
accordance with the provisions of Section 7.7 of this Agreement or otherwise;  
  (8)   take all reasonable measures necessary to insure compliance by the
Partnership with applicable laws, and other contractual obligations and
arrangements entered into by the Partnership from time to time in accordance
with the provisions of this Agreement, including periodic reports as required to
lenders; and use all due diligence to insure that the Partnership is in
compliance with its contractual obligations;     (9)   form, acquire a debt or
equity ownership interest in, and contribute or loan property to, any further
corporations, limited or general partnerships, joint ventures, real estate
investment trusts, or other entities upon such terms and conditions as General
Partner deems appropriate;     (10)   invest assets of the Partnership on a
temporary basis in commercial paper, government securities, checking or savings
accounts, money market funds, or any other highly liquid investments deemed
appropriate by the General Partner; make loans, including participating or
convertible loans, to other Persons (including, without limitation, the
Subsidiary Development Corporation(s) and the Management Company) upon such
terms and conditions, and for such security, as deemed appropriate by the
General Partner; repay obligations of any Person in which the Partnership has an
equity investment (including, without limitation, the Subsidiary Development
Corporation(s) and the Management Company); and purchase existing debt
obligations held by other Persons, including participating or convertible debt
obligations, upon such terms and conditions, and for such security, as deemed
appropriate by the General Partner;     (11)   negotiate, execute and perform
any contracts, conveyance or other instruments that the General Partner
considers useful or necessary to the conduct of the Partnership’s operations or
the implementation of the General Partner’s powers under this Agreement;    
(12)   distribute Partnership cash or other assets in accordance with this
Agreement;     (13)   maintain the Partnership’s books and records;     (14)  
prepare and deliver all financial, regulatory, tax and other filings or reports
to governmental or other agencies having jurisdiction over the Partnership; and
    (15)   take any action in connection with the Partnership’s direct or
indirect investment in any other Person.

- 37 -



--------------------------------------------------------------------------------



 



          B. Each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provisions of this Agreement
(except as provided in Section 7.3), the Act or any applicable law, rule or
regulation. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.
          C. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Partnership and (ii) liability
insurance for the Indemnitees hereunder.
          D. At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain working capital reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.
          E. In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner of any action taken by it. The General Partner and
the Partnership shall not have liability to a Limited Partner under any
circumstances as a result of an income tax liability incurred by such Limited
Partner as a result of an action (or inaction) by the General Partner pursuant
to its authority under this Agreement.
     Section 7.2 Certificate of Limited Partnership
     To the extent that such action is determined by the General Partner to be
necessary or appropriate, the General Partner shall file amendments to and
restatements of the Certificate and do all things necessary or appropriate to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other jurisdiction in which the Partnership may elect to do business or
own property. Subject to the terms of Section 8.5.A(3) hereof, the General
Partner shall not be required, before or after filing, to deliver or mail a copy
of the Certificate or any amendment thereto to any Limited Partner. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and any other jurisdiction in which the Partnership may elect to do
business or own property.
     Section 7.3 Restrictions on General Partner’s Authority
     The General Partner shall not have the authority to:
          A. take any action in contravention of this Agreement or which would
make it impossible to carry on the ordinary business of the Partnership;

- 38 -



--------------------------------------------------------------------------------



 



B. possess Partnership property, or assign any rights in specific Partnership
property, for other than a Partnership purpose;
          C. do any act in contravention of applicable law; or
          D. perform any act that would subject a Limited Partner to liability
as a general partner in any jurisdiction or any other liability except as
provided herein or under the Act.
     Section 7.4 Reimbursement of the Crescent Group
          A. Except as provided in this Section 7.4 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.
          B. The Crescent Group shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all expenses the Crescent Group incurs relating to the ownership
and operation of, or for the benefit of, the Partnership, provided that the
amount of any such reimbursement shall be reduced by any income received by the
Crescent Group with respect to bank accounts or other assets held by it as
permitted in Section 7.5. The Limited Partners acknowledge that the Crescent
Group’s sole business is the ownership of interests in and operation of the
Partnership, and that all of the Crescent Group’s operating expenses (including,
without limitation, costs and expenses relating to the formation and continuity
of existence of the Crescent Group, costs and expenses associated with
compliance with the periodic reporting requirements and all other rules and
regulations of the SEC or any other federal, state or local regulatory body,
salaries payable to officers and employees of the Crescent Group, fees and
expenses payable to directors of the Crescent Group, costs and expenses relating
to the bank accounts or other assets held by the Crescent Group as permitted in
Section 7.5 and all other operating, debt service or administrative costs of the
Crescent Group) are incurred for the benefit of the Partnership and shall be
reimbursed by the Partnership. Such reimbursements shall be in addition to any
reimbursement to the Crescent Group as a result of indemnification pursuant to
Section 7.7 hereof. If and to the extent any reimbursements to the Crescent
Group are determined for federal income tax purposes not to constitute payment
of expenses of the Partnership, the amounts so determined shall constitute
guaranteed payments within the meaning of Section 707(c) of the Code, shall be
treated consistently therewith by the Partnership and all Partners, and shall
not be treated as distributions for purposes of computing the Partners’ Capital
Accounts.
     Section 7.5 Outside Activities of the Crescent Group
     The Crescent Group shall not directly or indirectly enter into or conduct
any business, other than in connection with the ownership, acquisition and
disposition of Partnership Interests and the management of the business of the
Partnership, and such activities as are incidental thereto. The Crescent Group
shall not own any assets other than Partnership Interests in the Partnership,
and such bank accounts or similar instruments as it deems necessary to carry out
its responsibilities contemplated under this Agreement and the Declaration of
Trust. The Crescent

- 39 -



--------------------------------------------------------------------------------



 



Group shall not borrow funds for the purpose of making distributions to the
shareholders of any member of the Crescent Group unless such borrowing is
effectuated through the Partnership. Notwithstanding anything to the contrary
contained above in this Section 7.5, (1) Crescent Equities may form additional
direct or indirect wholly owned subsidiary entities to serve as general partners
of partnerships or managing members of limited liability companies in which the
Partnership also owns a direct or indirect ownership interest, provided that (i)
the General Partner determines that the formation of the subsidiary entities is
necessary or appropriate to further the business objectives of the Partnership
and (ii) the subsidiary entities (a) make capital contributions in exchange for
their ownership interests in the partnerships and limited liability companies on
a pro rata basis with the Partnership and (b) do not own more than one percent
(1%) of the total ownership interests in any such partnership or limited
liability company, and (2) the Crescent Group may own such other assets as the
General Partner determines are necessary and appropriate to further the business
interests of the Partnership, upon such terms and conditions as the General
Partner determines are necessary and appropriate to protect the interests of the
Partnership.
     Section 7.6 Contracts with Affiliates
          A. The Partnership may contribute assets and loan funds to joint
ventures, other partnerships, corporations or other business entities in which
it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law as the General
Partner, in its sole and absolute discretion, deems advisable. The foregoing
authority shall not create any right or benefit in favor of any such other
business entities.
          B. Except as expressly permitted by this Agreement, no Partner or
Affiliate of a Partner shall sell, transfer or convey any property to, purchase
any property from, lend or borrow funds, provide services to, or enter into any
other transaction with the Partnership, directly or indirectly, except pursuant
to transactions that are on terms that are fair and reasonable and no less
favorable to the Partnership than could be obtained from an unaffiliated third
party.
          C. The General Partner is expressly authorized to enter into, in the
name and on behalf of the Partnership, noncompetition agreements and other
conflict avoidance agreements for its benefit with various Affiliates of the
Partnership and its Partners, on such terms as the General Partner, in its sole
and absolute discretion, believes are advisable.
     Section 7.7 Indemnification
          A. The Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, attorneys’ fees and other legal fees and
expenses), judgments, fines, settlements, and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which such Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceedings and either was committed in

- 40 -



--------------------------------------------------------------------------------



 



bad faith or was the result of active and deliberate dishonesty; (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services; or (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful. Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any subsidiary entity (including, without limitation, any
indebtedness which the Partnership or any subsidiary entity has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the Partnership, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendre or its equivalent by an
Indemnitee, or an entry of an order of probation against an Indemnitee prior to
judgment, creates a rebuttable presumption that such Indemnitee acted in a
manner contrary to that specified in this Section 7.7.A with respect to the
subject matter of such proceeding.
          B. The right to indemnification conferred in this Section 7.7 shall be
a contract right and shall include the right of each Indemnitee to be paid by
the Partnership the expenses incurred in defending any such proceeding in
advance of its final disposition; provided, however, that the payment of such
expenses in advance of the final disposition of a proceeding shall be made only
upon delivery to the Partnership of (i) a written affirmation of the Indemnitee
of his or her good faith belief that the standard of conduct necessary for
indemnification by the Partnership pursuant to this Section 7.7 has been met,
and (ii) a written undertaking by or on behalf of the Indemnitee to repay all
amounts so advanced if it shall ultimately be determined that the standard of
conduct has not been met.
          C. The indemnification provided pursuant to this Section 7.7 shall
continue as to a Person who has ceased to have the status of an Indemnitee
pursuant to clause (i) of the definition of “Indemnitee” set forth in Article I
hereof and shall inure to the benefit of the heirs, successors, assigns,
executors and administrators of any such Person, or to a Person whose status as
an lndemnitee was originally established pursuant to clause (ii) of such
definition and was later terminated for any reason other than the affirmative
decision of the General Partner to terminate such status; provided, however,
that except as provided in Section 7.7.D with respect to proceedings seeking to
enforce rights to indemnification, the Partnership shall indemnify any such
Person seeking indemnification in connection with a proceeding (or part thereof)
initiated by such Person only if such proceeding (or part thereof) was
authorized by the General Partner.
          D. If a claim under Sections 7.7.A, 7.7.B or 7.7.C is not paid in full
by the Partnership within thirty (30) calendar days after a written claim has
been received by the Partnership, the Indemnitee making such claim may at any
time thereafter (but prior to payment of the claim) bring suit against the
Partnership to recover the unpaid amount of the claim and, if successful, in
whole or in part, such Indemnitee shall be entitled to be paid also the expense
of prosecuting such claim. It shall be a defense to any such action (other than
an action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the required undertaking,
if any, has been tendered to the Partnership) that the Indemnitee has not met
the standards of conduct set forth above which make it permissible for

- 41 -



--------------------------------------------------------------------------------



 



the Partnership to indemnify the Indemnitee for the amount claimed, but the
burden of proving such defense shall be on the Partnership. Neither the failure
of the Partnership to have made a determination prior to the commencement of
such action that indemnification of the Indemnitee is proper in the
circumstances because he or she has met the applicable standard of conduct set
forth herein nor an actual determination by the Partnership that the Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that the Indemnitee has not met the applicable
standard of conduct.
          E. Following any “change in control” of Crescent Equities of the type
required to be reported under Item 1 of Form 8-K promulgated under the Exchange
Act, any determination as to entitlement to indemnification shall be made by
independent legal counsel selected by the Indemnitee, which such independent
legal counsel shall be retained by the General Partner on behalf of the
Partnership and at the expense of the Partnership.
          F. The right to indemnification and the payment of expenses incurred
in defending a proceeding in advance of its final disposition conferred in this
Section 7.7 shall not be exclusive of any other right which any person may have
or hereafter acquire under any statute or agreement, or pursuant to any vote of
the Partners, or otherwise.
          G. The Partnership may purchase and maintain insurance, at its
expense, on its own behalf and on behalf of any Indemnitee and of such other
Persons as the General Partner shall determine, against any liability (including
expenses) that may be asserted against and incurred by such Person in connection
with the Partnership’s activities pursuant to this Agreement, whether or not the
Partnership would have the power to indemnify such Person against such liability
under the terms of this Agreement. In addition, the Partnership may, together
with Crescent Equities, enter into indemnification agreements with one or more
of the Indemnitees pursuant to which the Partnership and Crescent Equities shall
jointly and severally agree to indemnify such Indemnitee(s) to the fullest
extent permitted by law, and advance to such Indemnitee(s) all related expenses,
subject to reimbursement if it is subsequently determined that indemnification
is not permitted.
          H. Any indemnification pursuant to this Section 7.7 shall be made only
out of assets of the Partnership, and neither the General Partner nor any
Limited Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this Section 7.7.
          I. No Limited Partner shall be liable for the obligations of the
Partnership by reason of the indemnification provisions set forth in this
Agreement.
          J. An Indemnitee shall not be denied indemnification in whole or in
part pursuant to this Section 7.7 because such lndemnitee has an interest in the
transaction to which the indemnification relates if the transaction otherwise
was permitted by the terms of this Agreement.
          K. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns, executors and administrators, and
shall not be deemed to create any rights for the benefit of any other Person.
Any amendment, modification or repeal of this

- 42 -



--------------------------------------------------------------------------------



 



Section 7.7 or any provision hereof shall be prospective only and shall not in
any way affect the limitations on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
     Section 7.8 Liability of the General Partner
          A. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner shall not be liable for monetary damages to the
Partnership or any Partners for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the General Partner
acted in good faith.
          B. The Limited Partners expressly acknowledge that the General Partner
is acting on behalf of the Partnership and the shareholders of Crescent Equities
collectively, that the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners) in deciding whether to cause the
Partnership to take (or decline to take) any actions, and that the General
Partner shall not be liable to the Partnership or to any Partner for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions, provided that the General
Partner has acted in good faith.
          C. Subject to its obligations and duties as General Partner set forth
in Section 7.1.A hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
          D. Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
     Section 7.9 Other Matters Concerning the General Partner
          A. The General Partner may rely, and shall be protected in acting or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
          B. The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith.

- 43 -



--------------------------------------------------------------------------------



 



          C. The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty which
is permitted or required to be done by the General Partner hereunder.
          D. Notwithstanding any other provision of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of Crescent Equities to achieve or
maintain qualification as a REIT or (ii) to avoid the incurring by Crescent
Equities of any taxes under Section 857 or Section 4981 of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners, to the extent such approval may be necessary.
     Section 7.10 Title to Partnership Assets
     Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
     Section 7.11 Reliance by Third Parties
     Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority to encumber, sell or otherwise use in any
manner any and all assets of the Partnership and to enter into any contracts on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement

- 44 -



--------------------------------------------------------------------------------



 



was in full force and effect, (ii) the Person executing and delivering such
certificate, document or instrument was duly authorized and empowered to do so
for and on behalf of the Partnership, and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.
     Section 7.12 Limited Partner Representatives
     Any Limited Partner may (but shall not be required to) appoint a
representative (the “Representative”) who shall have full power and authority to
exercise all rights, including consent rights, of such Limited Partner under
this Agreement. Any such appointment shall be made in a writing delivered by the
Limited Partner to the General Partner. The same Person may serve as
Representative for more than one Limited Partner. Any action taken by a
Representative on behalf of a Limited Partner shall be fully binding on such
Limited Partner. The General Partner shall be entitled to rely on the actions
taken by a Representative without further evidence of its authority or further
action by the Limited Partner who appointed such Representative. Any appointment
of a Representative shall remain effective until rescinded in a writing
delivered by the Limited Partner to the General Partner. A Limited Partner may
revoke its designation of a Representative, or replace a designated
Representative with a different Representative, at any time by delivering
written notice of such action to the General Partner.
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
     Section 8.1 Limitation of Liability
     The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.
     Section 8.2 Management of Business
     No Limited Partner (other than any officer, director, employee, partner,
agent or trustee of the General Partner, the Partnership or any of their
Affiliates, in his, her or its capacity as such) shall take part in the
operation, management or control (within the meaning of the Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, employee, partner, agent or trustee of the General
Partner, the Partnership or any of their Affiliates, in their capacity as such,
shall not affect, impair or eliminate the limitations on the liability of the
Limited Partners under this Agreement.
     Section 8.3 Outside Activities of Limited Partners
     Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.C hereof and any other agreements entered into by a
Limited Partner or its Affiliates with the Partnership, any Limited Partner and
any officer, director, employee, agent, trustee, Affiliate or shareholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities in direct competition with the
Partnership. Neither the

- 45 -



--------------------------------------------------------------------------------



 



Partnership nor any Partners shall have any rights by virtue of this Agreement
in any business ventures of any Limited Partner. None of the Limited Partners
nor any other Person shall have the rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person, other than the Crescent Group, and such Person shall have no
obligation pursuant to this Agreement to offer any interest in any such business
ventures to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.
     Section 8.4 Return of Capital
     Except pursuant to the Exchange Rights set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of his Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner shall have priority over any other Limited Partner either as to the
return of Capital Contributions or, except to the extent provided by Exhibit C
hereof or as permitted by Section 8.7.C, or otherwise expressly provided in this
Agreement, as to profits, losses or distributions.
     Section 8.5 Rights of Limited Partners Relating to the Partnership
          A. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.C hereof, each Limited Partner shall
have the right, for a purpose reasonably related to such Limited Partner’s
interest as a limited partner in the Partnership, upon written demand with a
statement of the purpose of such demand and at such Limited Partner’s own
expense:

  (1)   to obtain a copy of the Partnership’s federal, state and local income
tax returns for each fiscal year;     (2)   to obtain a current list of the name
and last known business, residence or mailing address of each Partner; provided,
however, that the General Partner may require, as a condition of providing such
list to the Limited Partner, that the Limited Partner confirm in writing to the
General Partner that the names of the Partners and other information provided by
the list will be held in strictest confidence and no distribution of the list
will be made;     (3)   to obtain a copy of this Agreement and the Certificate,
and all amendments to the Agreement and the Certificate, together with executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate and all amendments to the Agreement and the Certificate have been
executed; and     (4)   to obtain true and full information regarding the amount
of cash and a description and statement of any other property or services
contributed by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each became a Partner.

- 46 -



--------------------------------------------------------------------------------



 



          B. The Partnership shall notify each Limited Partner in writing of any
change made to the Exchange Factor. Such written notification shall be included
with the quarterly financial statements that are sent to each Limited Partner
pursuant to Section 9.3 hereof.
          C. Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion to
be reasonable, any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the
General Partner in good faith believes is not in the best interests of the
Partnership, or (ii) the Partnership is required by law or by agreements with
unaffiliated third parties to keep confidential.
     Section 8.6 Exchange Rights
          A. Subject to the limitations set forth herein, in Section 8.6.B below
and in Exhibit A, each Limited Partner or Assignee owning Partnership Units
shall have the right (the “Exchange Right”) to require Crescent Equities to
exchange on any Specified Exchange Date all or any portion of the Partnership
Units owned by such Limited Partner or Assignee (an “Exchanging Person”) for
consideration consisting of (i) an amount of cash equal to the Cash Amount,
(ii) a number of REIT Shares equal to the REIT Shares Amount, or (iii) any
combination of (i) or (ii) above, with the decision as to the type of
consideration to be given to the Exchanging Person to be made by Crescent
Equities, in its sole and absolute discretion. The Exchange Right shall be
exercised pursuant to a Notice of Exchange delivered to Crescent Equities by the
Exchanging Person, accompanied by any certificate or certificates evidencing the
Partnership Units to be exchanged. If Crescent Equities elects to pay all or any
portion of the consideration to an Exchanging Person in cash, the Crescent Group
agrees to use its best efforts to raise any required funds as quickly as
possible after receipt of the Notice of Exchange.
          B. Notwithstanding anything to the contrary contained in Section 8.6.A
above, to the extent that the delivery of REIT Shares to an Exchanging Person
pursuant to Section 8.6.A above would cause the Exchanging Person to violate the
applicable “Ownership Limit” or the “Existing Holder Limit” set forth in the
Declaration of Trust, Crescent Equities may not deliver REIT Shares to such
Exchanging Person but may, in its sole and absolute discretion, elect to either
(1) pay the consideration to the Exchanging Person in the form of the Cash
Amount, or (2) refuse, in whole or in part, to accept the Notice of Exchange.
     Section 8.7 Covenants Relating to the Exchange Rights
          A. Crescent Equities shall at all times reserve for issuance such
number of REIT Shares as may be necessary to enable it to issue such REIT Shares
in full satisfaction of the Exchange Rights with respect to all Partnership
Units which are from time to time outstanding.
          B. As long as Crescent Equities shall be obligated to file periodic
reports under the Exchange Act, Crescent Equities shall use its best efforts to
file such reports in such manner as shall enable any recipient of REIT Shares
issued pursuant to Section 8.6 in reliance upon an exemption from registration
under the Securities Act to continue to be eligible to utilize

- 47 -



--------------------------------------------------------------------------------



 



Rule 144 promulgated by the SEC pursuant to the Securities Act, or any successor
rule or regulation or statute thereunder, for the resale thereof.
          C. Crescent Equities shall not issue any additional REIT Shares (other
than REIT Shares contemplated by Sections 4.2 and 8.6 and REIT Shares issued
pursuant to a Stock Incentive Plan) other than on a pro rata basis to all
holders of REIT Shares. Crescent Equities shall not issue any preferred stock or
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase REIT Shares (“New Securities”) other than
to all holders of REIT Shares unless (i) the General Partner shall cause the
Partnership to issue to Crescent Equities preferred equity ownership interests
or rights, options, warrants or convertible or exchangeable securities of the
Partnership (“New Interests”) having designations, preferences and other rights,
all such that the economic interests are substantially similar to those of the
New Securities, and (ii) Crescent Equities contributes the proceeds from the
issuance of such New Securities and from the exercise of rights contained in
such New Securities to the Partnership. The Partners hereby acknowledge and
agree that the proceeds received by Crescent Equities in exchange for the
issuance of New Securities may be cash or real property or an interest therein.
If any New Securities are subsequently converted or exchanged for REIT Shares,
(i) Crescent Equities shall, as of the date on which the conversion or exchange
is consummated, be deemed to have contributed to the Partnership as Contributed
Funds pursuant to Section 4.2.A(2) hereof an amount equal to the Value (computed
as of the Business Day immediately preceding the date on which such conversion
or exchange of the New Securities is consummated) of the REIT Shares delivered
by Crescent Equities to such holder of New Securities, and (ii) the Partnership
Interests of Crescent Equities and the other Limited Partners shall be adjusted
as set forth in Section 4.2. The number of Partnership Units held by the Limited
Partners shall not be decreased in connection with the issuance of any New
Securities or in connection with any subsequent conversion or exchange of any
New Securities for REIT Shares.
          D. Each Limited Partner and Assignee covenants and agrees that all
Partnership Units delivered for exchange pursuant to Section 8.6 hereof shall be
delivered to Crescent Equities free and clear of all Liens and, notwithstanding
anything herein contained to the contrary, Crescent Equities shall be under no
obligation to acquire Partnership Units which are or may be subject to any
Liens. Each Limited Partner and Assignee further agrees that, in the event any
state or local property transfer tax is payable as a result of the transfer of
its Partnership Units to Crescent Equities, such Limited Partner or Assignee
shall assume and pay such transfer tax.
          E. In the event Crescent Equities purchases REIT Shares, then the
General Partner shall cause the Partnership to purchase from Crescent Equities a
portion of its Partnership Interest on the same terms that Crescent Equities
purchased such REIT Shares.
     Section 8.8 Other Matters Relating to the Exchange Rights
          A. Any Partnership Units transferred to Crescent Equities in
connection with the exercise of the Exchange Rights shall be canceled.
          B. Upon any transfer of Partnership Units by an Exchanging Person to
Crescent Equities pursuant to Section 8.6 above, the Partnership Interest of
such Limited Partner

- 48 -



--------------------------------------------------------------------------------



 



or Assignee shall be decreased (and the Partnership Interest of Crescent
Equities shall be correspondingly increased) as provided in this Section 8.8.B.
The Partnership Interest of such Limited Partner or Assignee subsequent to the
exchange event shall be equal to the product of the following: (i) the
Partnership Interest of such Limited Partner or Assignee immediately prior to
the exchange event, multiplied by (ii) a fraction, the numerator of which is the
total Partnership Units owned by such Limited Partner or Assignee immediately
after the exchange event, and the denominator of which is the total number of
Partnership Units owned by such Limited Partner or Assignee immediately prior to
the exchange event. Notwithstanding the foregoing, if a Limited Partner or
Assignee owns Partnership Units and also owns Partnership Interests issued
pursuant to Section 4.3 or 4.7 above, which Partnership Interests were not
associated with Partnership Units, the portion of the Partnership Interest of
such Limited Partner or Assignee that represents the Partnership Interests
issued pursuant to Section 4.3 or 4.7 shall not be subject to reduction pursuant
to the provisions of this Section 8.8.B.
ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS
     Section 9.1 Records and Accounting
     The General Partner shall keep or cause to be kept at the principal office
of the Partnership appropriate books and records with respect to the
Partnership’s business, including, without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 8.5 hereof. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, micrographic or any other information storage device, provided that
the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles.
     Section 9.2 Fiscal Year
     The fiscal year of the Partnership shall be the calendar year.
     Section 9.3 Reports
     As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the Crescent Group if such statements are
prepared solely on a consolidated basis with the Crescent Group, for such fiscal
quarter, presented in accordance with generally accepted accounting principles.
As soon as practicable after the close of each fiscal year, the General Partner
shall cause to be mailed to each Limited Partner an annual report containing
financial statements of the Partnership, or of the Crescent Group if such
statements are prepared solely on a consolidated basis with the Crescent Group,
for such fiscal year, presented in accordance with generally accepted accounting
principles. The annual financial statements shall be audited by a nationally
recognized firm of independent public accountants selected by the General
Partner.

- 49 -



--------------------------------------------------------------------------------



 



ARTICLE X
TAX MATTERS
     Section 10.1 Preparation of Tax Returns
     The General Partner shall arrange for the preparation and timely filing of
all returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal, state and local income tax purposes,
and the delivery to the Limited Partners of all tax information reasonably
required by the Limited Partners for federal, state and local income tax
reporting purposes.
     Section 10.2 Tax Elections
     Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election or
choose any available reporting method pursuant to the Code or state or local tax
law; provided, however, that the General Partner shall make the election under
Section 754 of the Code in accordance with applicable regulations thereunder.
The General Partner shall have the right to seek to revoke any such election
(including, without limitation, the election under Section 754 of the Code) or
change any reporting method upon the General Partner’s determination in its sole
and absolute discretion that such revocation is in the best interests of all of
the Partners.
     Section 10.3 Tax Matters Partner
          A. The General Partner shall be the “tax matters partner’’ of the
Partnership for federal income tax purposes. Pursuant to Section 6223(c)(3) of
the Code, upon receipt of notice from the IRS of the beginning of an
administrative proceeding with respect to the Partnership, the tax matters
partner shall furnish the IRS with the name, address and profits interest of
each of the Limited Partners, provided that such information is provided to the
Partnership by the Limited Partners.
          B. The tax matters partner is authorized, but not required:

  (1)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Section
6231 of the Code) or a member of a “notice group” (as defined in Section
6223(b)(2) of the Code);

- 50 -



--------------------------------------------------------------------------------



 



  (2)   in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;     (3)   to intervene in any action brought by any other Partner
for judicial review of a final adjustment;     (4)   to file a request for an
administrative adjustment with the IRS at any time and, if any part of such
request is not allowed by the IRS, to file an appropriate pleading (petition or
complaint) for judicial review with respect to such request;     (5)   to enter
into an agreement with the IRS to extend the period for assessing any tax which
is attributable to any item required to be taken into account by a Partner for
tax purposes, or an item affected by such item; and     (6)   to take any other
action on behalf of the Partners of the Partnership in connection with any tax
audit or judicial review proceeding to the extent permitted by applicable law or
regulations.

     The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of Indemnitees
set forth in Section 7.7 of this Agreement shall be fully applicable to the tax
matters partner in its capacity as such.
          C. The tax matters partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters partner
in performing its duties as such (including legal and accounting fees) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder.
     Section 10.4 Organizational Expenses
     The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60)-month period as provided in
Section 709 of the Code.
     Section 10.5 Withholding
     Each Limited Partner hereby authorizes the Partnership to withhold from or
pay on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this

- 51 -



--------------------------------------------------------------------------------



 



Agreement, including, without limitation, any taxes required to be withheld or
paid by the Partnership pursuant to Sections 1441, 1442, 1445, or 1446 of the
Code. Any amount paid on behalf of or with respect to a Limited Partner shall
constitute a loan by the Partnership to such Limited Partner, which loan shall
be repaid by such Limited Partner within fifteen (15) days after notice from the
General Partner that such payment must be made unless (i) the Partnership
withholds such payment from a distribution which would otherwise be made to the
Limited Partner, or (ii) the General Partner determines, in its sole and
absolute discretion, that such payment may be satisfied out of the available
funds of the Partnership which would, but for such payment, be distributed to
the Limited Partner. Any amounts withheld pursuant to the foregoing clauses
(i) or (ii) shall be treated as having been distributed to such Limited Partner.
Each Limited Partner hereby unconditionally and irrevocably grants to the
Partnership a security interest in such Limited Partner’s Partnership Interest
to secure such Limited Partner’s obligation to pay to the Partnership any
amounts required to be paid pursuant to this Section 10.5. In the event that a
Limited Partner fails to pay any amounts owed to the Partnership pursuant to
this Section 10.5 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and, until repayment of such
loan, shall succeed to all rights and remedies of the Partnership as against
such defaulting Limited Partner (including, without limitation, the right to
receive distributions). Any amounts payable by a Limited Partner hereunder shall
bear interest at the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in the Wall Street
Journal, plus four percentage points (but not higher than the maximum lawful
rate) from the date such amount is due (i.e., fifteen (1 5) days after demand)
until such amount is paid in full. Each Limited Partner shall take such actions
as the Partnership or the General Partner shall request in order to perfect or
enforce the security interest created hereunder.
ARTICLE XI
TRANSFERS AND WITHDRAWALS
     Section 11.1 Transfer
          A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner purports to assign its General Partnership Interest to another
Person or by which a Limited Partner purports to assign its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise. The term “transfer” when used in this Article 11 does not include
any exchange of Partnership Units by a Limited Partner pursuant to Section 8.6.
          B. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void.

- 52 -



--------------------------------------------------------------------------------



 



     Section 11.2 Transfer of Partnership Interests of the General Partner
          A. The General Partner shall not withdraw from the Partnership or
transfer all or any portion of its interest in the Partnership except in
connection with a transaction described in Section 11.2.B or 11.2.C.
          B. Crescent Equities shall not engage in any merger, consolidation or
other combination with or into another Person, or sale of all or substantially
all of its assets, or any reclassification, or recapitalization or change of
outstanding REIT Shares (other than a reincorporation, a reorganization
primarily for the purpose of changing domicile or converting to corporate form,
a change in par value, or from par value to no par value, or as a result of a
subdivision or combination as described in the definition of “Exchange Factor,”
which require no consent of the Limited Partners under this Agreement)
(“Transaction”), unless the Transaction either:

  (1)   includes a merger of the Partnership or sale of substantially all of the
assets of the Partnership, as a result of which all Limited Partners will
receive for each Partnership Unit an amount of cash, securities, or other
property equal to the product of the Exchange Factor and the greatest amount of
cash, securities or other property paid to a holder of one REIT Share in
consideration of one REIT Share at any time during the period from and after the
date on which the Transaction is consummated, provided that if, in connection
with the Transaction, a purchase, tender or exchange offer shall have been made
to and accepted by the holders of more than fifty percent (50%) of the
outstanding REIT Shares, the holders of Partnership Units shall receive the
greatest amount of cash, securities, or other property which a Limited Partner
would have received had it exercised the Exchange Right and received REIT Shares
in exchange for all of its Partnership Units immediately prior to the expiration
of such purchase, tender or exchange offer; or     (2)   provides that the
Partnership shall continue as a separate entity and grants to the Limited
Partners exchange rights with respect to the ownership interests in the new
entity that are substantially equivalent to the Exchange Rights provided for in
Section 8.6.

          C. Crescent Equities shall not transfer all or any portion of its
ownership interest in the General Partner; provided, however, that Crescent
Equities may liquidate the General Partner.
     Section 11.3 Transfer of Partnership Interests of Limited Partners Other
Than Crescent Equities
          A. Subject to the provisions of Sections 11.3.C, 11.3.D, 11.3.E,
11.3.F and 11.3.G hereof, any Limited Partner other than Crescent Equities may
freely transfer all or any portion of its Partnership Interest. Any transferee
of a Limited Partnership Interest (whether such transferee is a Substituted
Limited Partner or an Assignee) shall also become the owner of any

- 53 -



--------------------------------------------------------------------------------



 



Partnership Units associated with such Limited Partnership Interest, and shall
be entitled to exercise the Exchange Rights with respect to such Partnership
Units in accordance with the terms and conditions set forth in Section 8.6
above.
          B. If a Limited Partner is Incapacitated, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, but not more rights than
those enjoyed by other Limited Partners, for the purpose of settling or managing
the estate and such power as the Incapacitated Limited Partner possessed to
transfer all or any part of its interest in the Partnership. The Incapacity of a
Limited Partner, in and of itself, shall not dissolve or terminate the
Partnership.
          C. The General Partner may prohibit any transfer otherwise permitted
under this Section 11.3 by a Limited Partner of its Partnership Interest if, in
the opinion of legal counsel to the Partnership, such transfer would require
filing of a registration statement under the Securities Act or would otherwise
violate any federal or state securities laws or regulations applicable to the
Partnership or the Partnership Interest.
          D. No transfer by a Limited Partner of its Partnership Interest may be
made to any Person if (i) in the opinion of legal counsel for the Partnership,
it would result in the Partnership being treated as an association taxable as a
corporation for federal income tax purposes, or result in a termination of the
Partnership for federal income tax purposes, (ii) in the opinion of the legal
counsel for the Partnership, it would adversely affect the ability of Crescent
Equities to continue to qualify as a REIT or subject Crescent Equities to any
additional taxes under Section 857 or Section 4981 of the Code, or (iii) the
General Partner determines that such transfer is effectuated through or,
together with other similar transfers, could result in the creation of an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” or otherwise increase the likelihood that the Partnership
would be treated as a “publicly traded partnership” within the meaning of Code
Section 7704 and the related Notice 88-75, 1988-2 C.B. 386, and Treasury
Regulations Section 1.7704-1.
          E. No transfer by a Limited Partner of its Partnership Interest may be
made (i) to any Person who lacks the legal right, power or capacity to own a
Partnership Interest, (ii) in violation of any provision of any mortgage or
trust deed (or the note or bond secured thereby) constituting a Lien against an
asset of the Partnership, (iii) in violation of applicable law, or (iv) if such
transfer would, in the opinion of counsel to the Partnership, cause any portion
of the assets of the Partnership to constitute assets of any employee benefit
plan pursuant to Department of Labor regulations section 2510.2-101.
          F. No transfer of a Limited Partnership Interest may be made to a
lender to the Partnership or any Person who is related (within the meaning of
Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a Nonrecourse Liability, except with the consent of the General
Partner, which consent may be granted or withheld in the sole and absolute
discretion of the General Partner.

- 54 -



--------------------------------------------------------------------------------



 



     Section 11.4 Substituted Limited Partners
          A. Except as otherwise expressly provided in the last sentence of this
Section 11.4.A, no Limited Partner shall have the right to substitute a
transferee as a Limited Partner in its place without the consent of the General
Partner, which consent may be granted or withheld by the General Partner in its
sole and absolute discretion. The General Partner’s failure or refusal to permit
a transferee of a Limited Partnership Interest to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership or
any Partner. Notwithstanding anything to the contrary contained above in this
Section 11.4.A, if the transferee of a Limited Partnership Interest is a Person
listed on Exhibit E attached hereto, the General Partner shall be required to
admit such transferee as a Substituted Limited Partner, provided that (i) the
transfer of the Limited Partnership Interest to such Person is not prohibited
under the provisions of Sections 11.3.C through G hereof, and (ii) such
transferee complies with the provisions of the second sentence of Section 11.4.B
hereof.
          B. A transferee who has been admitted as a Substituted Limited Partner
in accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the Partnership
an acceptance of all of the terms and conditions of this Agreement (including,
without limitation, the provisions of Section 2.4) and such other documents or
instruments as may be required to effect the admission.
          C. Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address, number of
Partnership Units, and Partnership Interest of such Substituted Limited Partner
and to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.
     Section 11.5 Assignees
     If the General Partner, in its sole and absolute discretion, does not
consent to the admission of any permitted transferee under Section 11.3 as a
Substituted Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
deemed to have had assigned to it, and shall be entitled to receive
distributions from the Partnership and the share of Net Income, Net Losses,
Recapture Income, and any other items of income, gain, loss, deduction and
credit of the Partnership attributable to the Partnership Interest transferred
to such transferee, but shall not be entitled to vote such Partnership Interest
on any matter presented to the Limited Partners for a vote (such Partnership
Interest being deemed to have been voted on such matter in the same proportion
as all other Partnership Interests held by the Limited Partners are voted). In
the event any such transferee desires to make a further transfer of any such
Partnership Interest, such transferee shall be subject to all of the provisions
of this Article 11 to the same extent and in the same manner as any Limited
Partner desiring to make a transfer of a Partnership Interest.

- 55 -



--------------------------------------------------------------------------------



 



     Section 11.6 General Provisions
          A. No Limited Partner may withdraw from the Partnership other than as
a result of a permitted transfer of all of such Limited Partner’s Partnership
Interest in accordance with this Article 11 or pursuant to an exchange of its
Partnership Interest under Section 8.6.
          B. Any Limited Partner who shall transfer all of its Partnership
Interest in a permitted transfer pursuant to this Article 11 or pursuant to an
exchange of all of its Partnership Units under Section 8.6 shall cease to be a
Limited Partner.
          C. If any Partnership Interest is exchanged pursuant to Section 8.6 or
transferred pursuant to this Article 11 at any time other than the end of a
fiscal year, Net Income, Net Loss, each item thereof and all other items
attributable to such interest for such fiscal year shall be allocated between
the transferor Partner and the transferee Partner in the same ratio as the
number of days in such fiscal year before and after such transfer, except that
gain or loss attributable to the sale or other disposition of all or any
substantial portion of the Partnership assets or to other extraordinary
non-recurring items shall be allocated to the owner of the Partnership Interest
as of the date of closing of the sale or other disposition, or, with respect to
other extraordinary non-recurring items, the date the profit is realized or the
loss is incurred, as the case may be. Solely for purposes of the allocations to
be made under the preceding sentence (but not for any other purpose), (i) any
Partnership Interest that is exchanged or otherwise transferred prior to the
eighth day of a month shall receive allocations under the preceding sentence as
if it had been transferred on the first day of the month, (ii) any Partnership
Interest that is exchanged or otherwise transferred on or after the eighth day
of a month and prior to the twenty-third day of such month shall receive
allocations under the preceding sentence as if it had been transferred on the
fifteenth day of the month, and (iii) any Partnership Interest that is exchanged
or otherwise transferred on or after the twenty-third day of a month shall
receive allocations under the preceding sentence as if it had been transferred
on the first day of the next succeeding month. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such transfer or exchange shall be made to the transferor Partner, and all
distributions of Available Cash thereafter shall be made to the transferee
Partner.
     Section 11.7 Acquisition of Partnership Interest by Partnership
     The Partnership may acquire, by purchase, redemption or otherwise, any
Partnership Interest or other interest of a Partner in the Partnership. Any
Partnership Interest or other interest so acquired by the Partnership shall be
deemed canceled. In the event that a Partnership Interest is acquired by the
Partnership pursuant to this Section 11.7, the Partnership Interest of each
other existing Partner shall be increased, as of the date of acquisition of such
Partnership Interest by the Partnership, such that the Partnership Interest of
each Partner shall be equal to the sum of (a) each Partner’s existing
Partnership Interest, plus (b) the product obtained by multiplying (i) each
Partner’s existing Partnership Interest by (ii) a fraction, the numerator of
which is equal to the Partnership Interest acquired by the Partnership and the
denominator of which is equal to the result obtained by subtracting (A) one
minus (B) the Partnership Interest acquired by the Partnership.

- 56 -



--------------------------------------------------------------------------------



 



ARTICLE XII
ADMISSION OF PARTNERS
     Section 12.1 Admission of Substituted General Partner
     A successor to all of the General Partner’s General Partnership Interest
pursuant to Section 11.2 hereof who is proposed to be admitted as a substituted
General Partner shall be admitted to the Partnership as the General Partner,
effective simultaneously with such transfer. Any such transferee shall carry on
the business of the Partnership without dissolution. In each case, the admission
shall be subject to the substituted General Partner executing and delivering to
the Partnership an acceptance of all of the terms and conditions of this
Agreement and such other documents or instruments as may be required to effect
the admission.
     Section 12.2 Admission of Additional or Employee Limited Partners
          A. After the admission to the Partnership of the Limited Partners on
the date hereof, a Person who makes a Capital Contribution to the Partnership in
accordance with Section 4.3 hereof or receives a Limited Partnership Interest
pursuant to Section 4.7 hereof shall be admitted to the Partnership as an
Additional Limited Partner or Employee Limited Partner, as the case may be, only
upon furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terns and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 hereof, and (ii) such other documents or instruments as may be
required in the discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner or Employee Limited Partner,
as the case may be. The admission of any Person as an Additional Limited Partner
or Employee Limited Partner, as the case may be, shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.
          B. If any Additional Limited Partner or Employee Limited Partner is
admitted to the Partnership at any time other than the end of a fiscal year, Net
Income, Net Loss, each item thereof and all other items for such fiscal year
shall be allocated among such Additional Limited Partner or Employee Limited
Partner and all other Partners by taking into account their varying interests
during such fiscal year in accordance with Section 706(d) of the Code. For this
purpose, Net Income, Net Loss, each item thereof and all other items for such
fiscal year shall be prorated based on the portion of the taxable year that has
elapsed prior to the admission of such Additional Limited Partner or Employee
Limited Partner, except that gain or loss attributable to the sale or other
disposition of all or any substantial portion of the Partnership assets or to
other extraordinary non-recurring items shall be allocated to the Partners who
own Partnership Interests as of the date of closing of the sale or other
disposition, or, with respect to other extraordinary non-recurring items, the
date the profit is realized or the loss is incurred, as the case may be. Solely
for purposes of the allocations to be made under the preceding sentence (but not
for any other purpose), (i) any Additional Limited Partner or Employee Limited
Partner that is admitted to the Partnership prior to the eighth day of a month
shall receive allocations under the preceding sentence as if such Partner had
been admitted on the first day of the month, (ii) any Additional Limited Partner
or Employee Limited Partner that is admitted to the Partnership on or after the
eighth day of the month and prior to the twenty-third day of such

- 57 -



--------------------------------------------------------------------------------



 



month shall receive allocations under the preceding sentence as if such Partner
had been admitted on the fifteenth day of the month, and (iii) any Additional
Limited Partner or Employee Limited Partner that is admitted to the Partnership
on or after the twenty-third day of a month shall receive allocations under the
preceding sentence as if such Partner had been admitted on the first day of the
next succeeding month. All distributions of Available Cash with respect to which
the Partnership Record Date is before the date of admission of such Additional
Limited Partner or Employee Limited Partner shall be made solely to Partners
other than the Additional Limited Partner or Employee Limited Partner, and all
distributions of Available Cash thereafter shall be made to all Partners
including the Additional Limited Partner or Employee Limited Partner.
          C. Greenbrier has executed and delivered to the General Partner the
Greenbrier Agreement. The General Partner, exercising its discretion pursuant to
Section 12.2.A hereof, hereby agrees that the Greenbrier Agreement is the sole
document required to effectuate the admission to the Partnership of Greenbrier
as an Additional Limited Partner. The Greenbrier Agreement contains an
“evergreen” provision so that it shall be deemed reexecuted and delivered to the
General Partner by Greenbrier if, as and whenever it shall acquire future
installments of Partnership Units under the Consultant Unit Agreement if, prior
to the acquisition of any such future installment, it shall have exchanged all
of its Partnership Units and consequently ceased to be a Limited Partner
pursuant to Section 11.6.B hereof. Accordingly, if, as and whenever Greenbrier
receives Partnership Units pursuant to the terms of the Consultant Unit
Agreement, the General Partner shall automatically admit Greenbrier as an
Additional Limited Partner without requiring any additional documentation from
Greenbrier, even if Greenbrier is not at that time a Limited Partner of the
Partnership.
     Section 12.3 Amendment of Agreement and Certificate of Limited Partnership
     For the admission to the Partnership of any Partner in accordance with the
provisions of this Agreement, the General Partner shall take all steps necessary
and appropriate under the Act to amend the records of the Partnership and, if
necessary, to prepare as soon as practical an amendment of this Agreement
(including an amendment of Exhibit A) and, if required by law, shall prepare and
file an amendment to the Certificate and may for this purpose exercise the power
of attorney granted pursuant to Section 2.4 hereof.
ARTICLE XIII
DISSOLUTION AND LIQUIDATION
     Section 13.1 Dissolution
     The Partnership shall not be dissolved by the admission of Substituted
Limited Partners, Additional Limited Partners or Employee Limited Partners, or
by the admission of a substituted General Partner in accordance with the terms
of this Agreement. Upon the withdrawal of the General Partner, any substituted
General Partner shall continue the business of the Partnership. The Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (“Liquidating Events”):
          A. an event of withdrawal of the General Partner, as defined in the
Act (other than (i) a liquidation of the General Partner into Crescent Equities,
in which event Crescent

- 58 -



--------------------------------------------------------------------------------



 



Equities shall become the General Partner, or (ii) an event of Bankruptcy),
unless within ninety (90) days after the withdrawal remaining Partners owning a
majority-in-interest of the total Partnership Interests of the remaining
Partners agree in writing to continue the business of the Partnership and to the
appointment, effective immediately prior to the date of withdrawal, of a
substitute General Partner;
          B. an election to dissolve the Partnership made in writing by the
General Partner;
          C. entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;
          D. the sale of all or substantially all of the assets and properties
of the Partnership, unless the General Partner elects to continue the
Partnership business for the purpose of the receipt and the collection of
indebtedness or the collection of other consideration to be received in exchange
for the assets of the Partnership (which activities shall be deemed to be part
of the winding up of the Partnership);
          E. a final and non-appealable judgment is entered by a court with
appropriate jurisdiction finding that either Crescent Equities or the General
Partner is bankrupt or insolvent, or a final and non-appealable order for relief
is entered by a court with appropriate jurisdiction against either Crescent
Equities or the General Partner, in each case under any federal or state
bankruptcy or insolvency laws as now or hereafter in effect, unless prior to the
entry of such order or judgment remaining Partners owning a majority-in-interest
of the total Partnership Interests of the remaining Partners agree in writing to
continue the business of the Partnership and to the appointment, effective as of
a date prior to the date of such order or judgment, of a substituted General
Partner; or
          F. any other dissolution event under the Act.
     Section 13.2 Winding Up
          A. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets (subject to the provisions of Section 13.2.B below), and
satisfying the claims of its creditors and Partners. No Partner shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event there is no remaining General Partner, any Person elected by
Limited Partners owning a majority-in-interest of the total Partnership
Interests of the Limited Partners (the “Liquidator”)) shall be responsible for
overseeing the winding up and dissolution of the Partnership and shall take full
account of the Partnership’s liabilities and property and the Partnership
property shall be liquidated as promptly as is consistent with obtaining the
fair market value thereof, and the proceeds therefrom (which may, to the extent
determined by the General Partner, include shares of stock in Crescent Equities)
shall be applied and distributed in the following order:

  (1)   First, to the payment and discharge of all of the Partnership’s debts
and liabilities to creditors other than the Partners;

- 59 -



--------------------------------------------------------------------------------



 



  (2)   Second, to the payment and discharge of all of the Partnership’s debts
and liabilities to the Partners; and     (3)   The balance, if any, to the
General Partner and Limited Partners in accordance with their positive Capital
Account balances, after giving effect to all contributions, distributions, and
allocations for all periods.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.
          B. Notwithstanding the provisions of Section 13.2.A hereof which
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
          C. As part of the liquidation and winding-up of the Partnership, a
proper accounting shall be made of the Capital Account of each Partner,
including an analysis of changes to the Capital Account from the date of the
last previous accounting. Financial statements presenting such accounting shall
include a report of an independent certified public accountant selected by the
Liquidator.
          D. As part of the liquidation and winding-up of the Partnership, the
Liquidator may sell Partnership assets (or assets owned by the Subsidiary
Corporations, the Management Company, or any other entity in which the
Partnership is an owner), at the best price and on the best terms and conditions
as the Liquidator in good faith believes are reasonably available at the time.
     Section 13.3 Compliance with Timing Requirements of Regulations
     In the event the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the General Partner and Limited Partners who have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2).
If any Partner has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall

- 60 -



--------------------------------------------------------------------------------



 



not be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever. In the discretion of the Liquidator, a pro rata portion of
the distributions that would otherwise be made to the General Partner and
Limited Partners pursuant to this Article 13 may be:
          (i) distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator, in the same
proportions as the amount distributed to such trust by the Partnership would
otherwise have been distributed to the General Partner and Limited Partners
pursuant to this Agreement; or
          (ii) withheld to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
amounts shall be distributed to the General Partner and Limited Partners as soon
as practicable.
     Section 13.4 Deemed Contribution and Distribution
     Notwithstanding any other provisions of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, in accordance with Regulations Section 1.708-1(b)(4), the
Partnership shall be deemed to have contributed all of its assets and
liabilities to a new partnership in exchange for an interest in the new
partnership. Immediately thereafter, the Partnership shall be deemed to have
liquidated by distributing the interests in the new partnership to the new
General Partner and the Limited Partners.
     Section 13.5 Rights of Limited Partners
     Except as otherwise provided in this Agreement, each Limited Partner shall
look solely to the assets of the Partnership for the return of its Capital
Contribution and shall have no right or power to demand or receive property
other than cash from the Partnership. No Limited Partner shall have priority
over any other Limited Partner as to the return of its Capital Contributions,
distributions, or allocations, except as permitted by Section 8.7.C or otherwise
expressly provided in this Agreement.
     Section 13.6 Documentation of Liquidation
     Upon the completion of the liquidation of the Partnership cash and property
as provided in Section 13.2 hereof, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Delaware shall be canceled
and such other actions as may be necessary to terminate the Partnership shall be
taken. The Liquidator shall have the authority to execute and record any and

- 61 -



--------------------------------------------------------------------------------



 



all documents or instruments required to effect the dissolution, liquidation and
termination of the Partnership.
     Section 13.7 Reasonable Time for Winding-Up
     A reasonable time shall be allowed for the orderly winding-up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2 hereof, in order to minimize any losses otherwise
attendant upon such winding-up, and the provisions of this Agreement shall
remain in effect between the Partners during the period of liquidation.
     Section 13.8 Liability of the Liquidator
     The Liquidator shall be indemnified and held harmless by the Partnership
from and against any and all claims, demands, liabilities, costs, damages and
causes of action of any nature whatsoever arising out of or incidental to the
Liquidator’s taking of any action authorized under or within the scope of this
Agreement; provided, however, that the Liquidator shall not be entitled to
indemnification, and shall not be held harmless, where the claim, demand,
liability, cost, damage or cause of action at issue arises out of:

  (1)   a matter entirely unrelated to the Liquidator’s action or conduct
pursuant to the provisions of this Agreement; or     (2)   the proven willful
misconduct or gross negligence of the Liquidator.

     Section 13.9 Waiver of Partition
     Each Partner hereby waives any right to a partition of the Partnership
property.
ARTICLE XIV
AMENDMENT OF AGREEMENT
     Section 14.1 Amendments
          A. Amendments to this Agreement may be proposed by the General
Partner. Except as provided in Section 14.1.B or 14.1.C, a proposed amendment
shall be adopted and be effective as an amendment hereto if it is approved by
the General Partner and Limited Partners owning a majority-in-interest of the
total Partnership Interests of the Limited Partners.
          B. Notwithstanding Section 14.1.A, the General Partner shall have the
power, without the Consent of the Limited Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:

  (1)   to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;     (2)   to reflect the admission,
substitution, termination, or withdrawal of Partners in accordance with this
Agreement (including, without limitation,

- 62 -



--------------------------------------------------------------------------------



 



      adjustments to Exhibit A to reflect such events, as set forth in Section
4.1.B hereof); and     (3)   to reflect a change that is of an inconsequential
nature and does not adversely affect the Limited Partners in any material
respect, or to cure any ambiguity, correct or supplement any provision in this
Agreement not inconsistent with law or with other provisions, or make other
changes with respect to matters arising under this Agreement that will not be
inconsistent with law or with the provisions of this Agreement.

          C. Notwithstanding anything to the contrary contained in
Section 14.1.A hereof, this Agreement shall not be amended without the prior
written consent of each Partner adversely affected if such amendment would
(i) convert a Limited Partner’s interest in the Partnership into a general
partner’s interest, (ii) modify the limited liability of a Limited Partner,
(iii) alter rights of the Partner to receive distributions pursuant to
Article 5, or the allocations specified in Article 6 (except as permitted
pursuant to Sections 4.2, 4.3, 4.6, 4.7, 8.7 and Section 14.1.B(3) hereof),
(iv) alter or modify the Exchange Rights set forth in Section 8.6, or the right
set forth in Section 11.2.B, (v) cause the termination of the Partnership prior
to the time set forth in Sections 2.5 or 13.1, or (vi) amend this
Section 14.1.C. Further, no amendment may alter the restrictions on the General
Partner’s authority set forth in Section 7.3 without the consent of all Limited
Partners.
ARTICLE XV
PARTNER REPRESENTATIONS AND WARRANTIES
     Section 15.1 Representations and Warranties
          A. Each Partner represents and warrants severally and not jointly, and
solely on behalf of itself, to the Partnership and the other Partners as
follows:
               (1) Organization. If such Partner is not a natural person, such
Partner is duly formed and validly existing and is qualified to do business and
in good standing in the jurisdictions in which it does business.
               (2) Due Authorization; Binding Agreement. This Agreement has been
duly executed and delivered by such Partner, or an authorized representative of
such Partner, and constitutes a legal, valid and binding obligation of such
Partner, enforceable against such Partner in accordance with the terms hereof.
               (3) Consents and Approvals. No consent, waiver, approval or
authorization of, or filing, registration or qualification with, or notice to,
any governmental unit or any other person is required to be made, obtained or
given by such Partner in connection with the execution, delivery and performance
of this Agreement other than consents, waivers, approvals or authorizations
which have been obtained prior to the date hereof.
               (4) No Conflict with Other Documents or Violation of Law. The
execution of this Agreement by such Partner and such Partner’s performance of
the transactions contemplated herein will not violate any document, instrument,
agreement, stipulation,

- 63 -



--------------------------------------------------------------------------------



 



judgment, order, or any applicable federal, state or local law, ordinance or
regulation to which such Partner is a party or by which such Partner is bound.
          B. Each Limited Partner represents and warrants that its Limited
Partnership Interest is being acquired for its own account and not with a view
to the distribution or other sale thereof, except in a transaction which is
exempt from registration under the Securities Act or registered thereunder. Any
distribution or other sale of the Limited Partnership Interest of such Limited
Partner shall be subject to the provisions of Section 11.3 hereof. Such Limited
Partner further represents and warrants to the Partnership and the other
Partners as follows:
               (1) If such Limited Partner is a corporation, partnership or a
Massachusetts business trust or similar business trust, it has not been formed
for the specific purpose of acquiring the Limited Partnership Interest, and has
total assets in excess of Five Million Dollars ($5,000,000);
               (2) If such Limited Partner is an individual, he or she had an
individual income in excess of $200,000 in each of the two most recent tax years
or joint income with his or her spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching at least the same income
level in the current year;
               (3) Such Limited Partner is a sophisticated investor with the
capacity to protect its own interests in investments of this nature, and is
capable of evaluating the merits and risks of an investment in the Limited
Partnership Interest;
               (4) Such Limited Partner has had an opportunity to ask questions
and receive answers concerning the investment in the Limited Partnership
Interest, and has all of the information deemed by it to be necessary or
appropriate to evaluate the investment in the Limited Partnership Interest and
the risks and merits thereof;
               (5) Such Limited Partner is aware of the following:
                    (i) An investment in the Limited Partnership Interest is
speculative, with no assurance of any income therefrom;
                    (ii) No federal or state agency bas made any finding or
determination as to the fairness of the acquisition, or any recommendation or
endorsement of such acquisition;
                    (iii) Transferability of the Limited Partnership Interest is
restricted and, accordingly, it may not be possible for such Limited Partner to
liquidate the Limited Partnership Interest in case of emergency; and
                    (iv) With respect to the tax aspects of an investment in the
Limited Partnership Interest, such Limited Partner in making this acquisition is
not relying to any degree upon the advice of Crescent Equities or the
Partnership, or any Person affiliated therewith, but rather solely upon its own
legal, financial and tax advisors.

- 64 -



--------------------------------------------------------------------------------



 



ARTICLE XVI
ARBITRATION OF DISPUTES
     Section 16.1 Arbitration
     Notwithstanding anything to the contrary contained in this Agreement, all
claims, disputes and controversies between the parties hereto (including,
without limitation, any claims, disputes and controversies between the
Partnership and any one or more of the Partners and any claims, disputes and
controversies among any two or more Partners) arising out of or in connection
with this Agreement or the Partnership created hereby, relating to the validity,
construction, performance, breach, enforcement or termination thereof, or
otherwise, shall be resolved by binding arbitration in the State of Texas, in
accordance with this Article 16 and, to the extent not inconsistent herewith,
the Expedited Procedures and Commercial Arbitration Rules of the American
Arbitration Association.
     Section 16.2 Procedures
     Any arbitration called for by this Article 16 shall be conducted in
accordance with the following procedures:
                    (1) The Partnership or any partner (the “Requesting Party”)
may demand arbitration pursuant to Section 16.1 hereof at any time by giving
written notice of such demand (the “Demand Notice”) to all other Partners and
(if the Requesting Party is not the Partnership) to the Partnership, which
Demand Notice shall describe in reasonable detail the nature of the claim,
dispute or controversy.
                    (2) Within fifteen (15) days after the giving of a Demand
Notice, the Requesting Party, on the one hand, and each of the other Partners
and/or the Partnership against whom the claim has been made or with respect to
which a dispute has arisen, on the other hand, shall select and designate in
writing to the other party one reputable, disinterested individual deemed
competent to arbitrate the claim, dispute or controversy (a “Qualified
Individual”) willing to act as an arbitrator of the claim, dispute or
controversy. Within fifteen (15) days after the foregoing selections have been
made, the arbitrators so selected shall jointly select a third Qualified
Individual willing to act as an arbitrator of the claim, dispute or controversy.
In the event that the two arbitrators initially selected are unable to agree on
a third arbitrator within the second fifteen (15) day period referred to above,
then, on the application of either party, the American Arbitration Association
shall promptly select and appoint a Qualified Individual to act as the third
arbitrator. The three arbitrators selected pursuant to this Section 16.2(2)
shall constitute the arbitration panel for the arbitration in question.
                    (3) The presentations of the parties hereto in the
arbitration proceeding shall be commenced and completed within sixty (60) days
after the selection of the arbitration panel pursuant to Section 16.2(2) above,
and the arbitration panel shall render its decision in writing within thirty
(30) days after the completion of such presentations. Any decision concurred in
by any two (2) of the arbitrators shall constitute the decision of the
arbitration panel, and unanimity shall not be required.

- 65 -



--------------------------------------------------------------------------------



 



                    (4) The arbitration panel shall have the discretion to
include in its decision a direction that all or part of the attorneys’ fees and
costs of any party or parties and/or the costs of such arbitration be paid by
any other party or parties. On the application of a party before or after the
initial decision of the arbitration panel, and proof of its attorneys’ fees and
costs, the arbitration panel shall order the other party to make any payments
directed pursuant to the preceding sentence.
                    (5) Notwithstanding anything to the contrary contained above
in this Section 16.2, if either party fails to select a Qualified Individual to
act as an arbitrator for such party with the fifteen (15) day time period set
forth in the first sentence of Section 16.2(2), the Qualified Individual
selected by the other party shall serve as sole arbitrator under this
Section 16.2 in lieu of the arbitration panel. Such sole arbitrator shall have
all of the rights and duties of the arbitration panel set forth above in this
Section 16.2.
     Section 16.3 Binding Character
     Any decision rendered by the arbitration panel pursuant to this Article 16
shall be final and binding on the parties hereto, and judgment thereon may be
entered by any state or federal court of competent jurisdiction
     Section 16.4 Exclusivity
     Arbitration shall be the exclusive method available for resolution of
claims, disputes and controversies described in Section 16.1 hereof, and the
Partnership and its Partners stipulate that the provisions hereof shall be a
complete defense to any suit, action, or proceeding in any court or before any
administrative or arbitration tribunal with respect to any such claim,
controversy or dispute. The provisions of this Article 16 shall survive the
dissolution of the Partnership.
     Section 16.5 No Alteration of Agreement
     Nothing contained herein shall be deemed to give the arbitrators any
authority, power or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Agreement.
ARTICLE XVII
GENERAL PROVISIONS
     Section 17.1 Addresses and Notice
     All notices, requests, demands and other communications hereunder to a
Partner shall be in writing and shall be deemed to have been duly given if
delivered by hand or if sent by certified mail, return receipt requested,
properly addressed and postage prepaid, or transmitted by commercial overnight
courier to the Partner at the address set forth in Exhibit A or at such other
address as the Partner shall notify the General Partner in writing. Such
communications shall be deemed sufficiently given, served, sent or received for
all purposes at such time as delivered to the addressee (with the return receipt
or delivery receipt being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.

- 66 -



--------------------------------------------------------------------------------



 



     Section 17.2 Titles and Captions
     All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, (i) references to “Articles” and
“Sections” are to Articles and Sections of this Agreement, and (ii) references
to “Exhibits” are to the Exhibits attached to this Agreement. Each Exhibit
attached hereto and referred to herein is hereby incorporated by reference.
     Section 17.3 Pronouns and Plurals
     Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa. Any
references in this Agreement to “including” shall be deemed to mean “including
without limitation.”
     Section 17.4 Further Action
     The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purpose of this Agreement.
     Section 17.5 Binding Effect
     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
     Section 17.6 Creditors
     None of the provisions of this Agreement shall be for the benefit of, or
shall be enforceable by, any creditor of the Partnership.
     Section 17.7 Waiver
     No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
     Section 17.8 No Agency
     Nothing contained herein shall be construed to constitute any partner the
agent of another Partner, except as specifically provided herein, or in any
manner to limit the Partners in the carrying on of their own respective
businesses or activities.

- 67 -



--------------------------------------------------------------------------------



 



     Section 17.9 Entire Understanding
     This Agreement constitutes the entire agreement and understanding among the
Partners and supersedes any prior understanding and/or written or oral
agreements among them respecting the subject matter herein.
     Section 17.10 Counterparts
     This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.
     Section 17.11 Applicable Law
     This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law. The laws of the State of Delaware shall be applied in construing the
Agreement in connection with all arbitration proceedings under Article XVI;
provided that, to the extent that the laws of another jurisdiction are otherwise
applicable as to procedural requirements relating to the arbitration, the
procedural requirements of such other jurisdiction shall be complied with.
     Section 17.12 Invalidity of Provisions
     If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respects, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
     Section 17.13 Guaranty by Crescent Equities
     Crescent Equities unconditionally and irrevocably guarantees to the Limited
Partners the performance by the General Partner of the obligations of the
General Partner under this Agreement. This guaranty is exclusively for the
benefit of the Limited Partners and shall not extend to the benefit of any
creditor of the Partnership.
     Section 17.14 Restriction on Sale of Sonoma Property
     The General Partner hereby acknowledges that the Partnership’s ability to
sell or otherwise transfer the Sonoma Property is subject to certain
restrictions under the Sonorna Contribution Agreement for a period of seven
(7) years after the date of the Sonoma Contribution Agreement, or as otherwise
set forth at the end of Article II of the Sonoma Contribution Agreement.

- 68 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

     
 
  GENERAL PARTNER:
 
   
 
  CRESCENT REAL ESTATE EQUITIES, LTD.,
 
  a Delaware corporation
 
   
 
  By:                                                            
 
  Name:                                                        
 
  Title:                                                         
 
   
 
  LIMITED PARTNERS:
 
  as set forth in Exhibit A hereto:

             
 
  By:   CRESCENT REAL ESTATE EQUITIES,    
 
      LTD., as attorney-in-fact pursuant to    
 
      Sections 2.4 and 14.1.B of the Agreement    
 
           
 
      By:                                                            
Name:                                                             
 
      Title:                                                             

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, PARTNERSHIP UNITS AND PARTNERSHIP INTERESTS

                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
General Partner:
               
 
               
Crescent Real Estate Equities, Ltd.
               
777 Main Street
               
Suite 2100
               
Fort Worth, TX 76102
  None     1.000000 %
 
               
Limited Partners:
               
 
               
Crescent Real Estate Equities Company
               
777 Main Street
               
Suite 2100
               
Fort Worth, TX 76102
  None     80.203072 %
 
               
Anderson, John H.
               
P.O. Box 460430
               
Fort Lauderdale, FL 33346
    286,389       0.471029 %
 
               
Big Bend III Investments, L.P.
               
c/o Morton H. Meyerson
               
3401 Armstrong Avenue
               
Dallas, TX 75205
    18,989       0.031232 %
 
               
Blalock, Myron G. III
               
12 Greenway Plaza, Suite 1400
               
Houston, TX 77046
    20,857       0.034304 %

A-1
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Canyon Ranch, Inc.
               
8600 E. Rockcliff Rd.
               
Tucson, AZ 85750
    333,429       0.548396 %
 
               
Cruce, Ervin D.
               
6233 Indian Creek
               
Fort Worth, TX 76107
    2,110       0.003470 %
 
               
Friedman, Alan D.
               
4211 Versailles
               
Dallas, TX 75205
    11,150       0.018339 %
 
               
Goff, John C.
               
Attn: Mark Collier
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    906,485       1.490911 %
 
               
Haddock, Diane
               
c/o Haddock Investments
               
210 W. 6th Street
               
Suite 1206
               
Fort Worth, TX 76102
    1,000       0.001645 %
 
               
Haddock, Gerald W.
               
c/o Haddock Investments
               
210 W. 6th Street
               
Suite 1206
               
Fort Worth, TX 76102
    62,919       0.103484 %

A-2
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Joost, Peter M. and Joost, Lindsay M.,
               
Trustees U/T/A dated April 11, 2002
               
555 California Street, Suite 5180
               
San Francisco, CA 94104
    25,000       0.041118 %
 
               
Kelly, Thomas L., II
               
c/o CHB Capital Partners
               
511 16th Street, Suite 600
               
Denver, CO 80202
    8,440       0.013881 %
 
               
Kelly, W. Whitney
               
777 Main Street, Suite 1160
               
Fort Worth, TX 76102
    1,285       0.002113 %
 
               
Lewis, Michael S.
               
4405 Hanover
               
Dallas, TX 75225
    960       0.001579 %
 
               
Luce, Thomas W., III, Trustee
               
David N. Meyerson 1982 Trust UA
               
8/16/82
               
3401 Armstrong Avenue
               
Dallas, TX 75205
    4,220       0.006941 %
 
               
Luce, Thomas W., III, Trustee
               
Marti A. Meyerson 1982 Trust UA
               
8/16/82
               
3401 Armstrong Avenue
               
Dallas, TX 75205
    4,220       0.006941 %

A-3
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Moore, Darla
               
777 Main Street, Suite 2250
               
Fort Worth, TX 76102
    259,805       0.427306 %
 
               
Office Towers LLC
               
639 Isbell Road, #390
               
Reno, NV 89509
               
Attn: Ms. Jan George
    3,135,481       5.156978 %
 
               
Rainwater, Inc.
               
777 Main Street, Suite 2250
               
Fort Worth, TX 76102
               
Attn: Karen Reynolds
    24,753       0.040712 %
 
               
Rainwater, Courtney E.
               
777 Main Street, Suite 2250
               
Fort Worth, TX 76102
               
Attn: Karen Reynolds
    21,098       0.034700 %
 
               
Rainwater, Matthew J.
               
777 Main Street, Suite 2250
               
Fort Worth, TX 76102
               
Attn: Karen Reynolds
    21,098       0.034700 %
 
               
Rainwater, Richard Todd
               
777 Main Street, Suite 2250
               
Fort Worth, TX 76102
               
Attn: Karen Reynolds
    21,098       0.034700 %

A-4
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Rainwater, Richard E.
               
777 Main Street, Suite 2250
               
Fort Worth, TX 76102
               
Attn: Karen Reynolds
    2,303,628       3.788815 %
 
               
Roberts, Peter H.
               
2857 Paradise Road, Apartment 3004
               
Las Vegas, NV 89109
    339,543       0.558452 %
 
               
Rosewood Property Company
               
500 Crescent Court
               
Suite 300
               
Dallas, TX 75201
               
Attn: Paul E. Rowsey, III
    629,330       1.035069 %
 
               
Senterra Corporation
               
12 Greenway Plaza, Suite 1400
               
Houston, TX 77046
               
Attn: Douglas Schnitzer
    83,441       0.137237 %
 
               
Taurus Investment Group, Inc.
               
1400 E. Newport Center Drive, Suite 209
               
Deerfield Beach, FL 33442
    1,205       0.001982 %
 
               
Tofsky, Neil H.
               
12 Greenway Plaza, Suite 1400
               
Houston, TX 77046
    20,857       0.034304 %
 
               
Wassel, James S.
               
14 Hartshorne Lane
               
Rumson, NJ 07760
    598       0.000984 %

A-5
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Yates, Murphy C.
               
10016 Robin Hill Lane
               
Dallas, TX 75238
    1,285       0.002113 %
 
               
Grantee Limited Partners1
               
 
               
John C. Goff
               
Attn: Mark Collier
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    690,000       1.134854 %
 
               
Dennis H. Alberts
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    450,000       0.740122 %
 
               
Kenneth S. Moczulski
               
3417 Acorn Run
               
Fort Worth, TX 76109
    135,000       0.222037 %
 
               
Jane E. Mody
               
3301 Princeton
               
Highland Park, TX 75205
    132,500       0.217925 %

 

1   The following Partnership Interests and associated Partnership Units were
issued to such Limited Partners as Grantees under Grant Agreements, as more
fully described in Section 4.9 of the Effective Agreement.

A-6
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Jerry R. Crenshaw, Jr.
               
7003 Whippoorwill Court
               
Colleyville, TX 76034
    125,000       0.205590 %
 
               
David M. Dean
               
3221 WT Parr Road
               
Grapevine, TX 76051
    125,000       0.205590 %
 
               
Jane B. Page
               
221 Kensington Court
               
Houston, TX 77024
    125,000       0.205590 %
 
               
John L. Zogg, Jr.
               
3525 Dartmouth
               
Dallas, TX 75205
    125,000       0.205590 %
 
               
Thomas G. Miller
               
925 Via Panorama
               
Palos Verdes Estates, CA 90274
    125,000       0.205590 %
 
               
Paul R. Smith
               
6107 Woodland Drive
               
Dallas, TX 75225
    125,000       0.205590 %
 
               
Suzanne M. Stevens
               
2321 Danielle Drive
               
Colleyville, TX 76034
    52,500       0.086348 %

A-7
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Robert H. Boykin, Jr.
               
435 Prestwick Court
               
Houston, TX 77057
    45,000       0.074012 %
 
               
Joe D. Dobbs
               
7608 Dunoon Avenue
               
Dallas, TX 75248
    45,000       0.074012 %
 
               
Michael S. Lewis
               
4405 Hanover
               
Dallas, TX 75225
    45,000       0.074012 %
 
               
Christopher T. Porter
               
2217 Laurel Court
               
Bedford, TX 76021
    45,000       0.074012 %
 
               
James H. Wilson
               
13906 Wilde Forest Court
               
Sugar Land, TX 77478
    45,000       0.074012 %
 
               
Anthony B. Click
               
3709 Marquette
               
Dallas, TX 75225
    8,750       0.014391 %
 
               
James D. Dockal
               
2805 Springbranch Court
               
Grapevine, TX 76051
    16,250       0.026727 %

A-8
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Dana L. Donahoe
               
5339 Emerson Avenue
               
Dallas, TX 75209
    15,000       0.024671 %
 
               
C. Alan Hopkins
               
1109 Winding Creek West
               
Greapevine, TX 76051
    23,750       0.039062 %
 
               
W. Whitney Kelly
               
777 Main Street, Suite 1160
               
Fort Worth, TX 76102
    1,500       0.002467 %
 
               
Randy C. Kostroske
               
1721 Bellechase Drive
               
Roanoke, TX 76262
    16,250       0.026727 %
 
               
John P. Albright
               
1435 Eagle Bend Drive
               
Southlake, TX 76092
    41,250       0.067845 %
 
               
Jason E. Anderson
               
2214 Racquet Club Court
               
Arlington, TX 76017
    17,500       0.028783 %
 
               
Connie S. Angelot
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    16,250       0.026727 %

A-9
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Bruce M. Basham
               
9446 South Morning Glory Lane
               
Highlands Ranch, CO 80130
    7,500       0.012335 %
 
               
Theresa E. Black
               
3221 WT Parr Road
               
Grapevine, TX 76051
    16,250       0.026727 %
 
               
Robert R. Carlen
               
1531 Pecan Crossing
               
Richmond, TX 77469
    16,250       0.026727 %
 
               
Kiera B. Moody
               
8144 Hosta Way
               
Fort Worth, TX 76123
    5,500       0.009046 %
 
               
Jason T. Phinney
               
8313 Fern Leaf Court
               
North Richland Hills, TX 76180
    16,250       0.026727 %
 
               
Jeannette I. Rice
               
2625 Mockingbird Court
               
Fort Worth, TX 76109
    13,750       0.022615 %
 
               
Clifford M. Rudolph
               
4213 Oak Park Court
               
Fort Worth, TX 76109
    16,250       0.026727 %

A-10
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Thomas Shaw, Jr.
               
121 Woodland Cove
               
Coppell, TX 75019
    17,500       0.028783 %
 
               
Eric S. Siegrist
               
1442 NW 138 Terrace
               
Pembroke Pines, FL 33028
    8,750       0.014391 %
 
               
Daniel E. Smith
               
7702 Leesburg Drive
               
Colleyville, TX 76034
    41,250       0.067845 %
 
               
Brent R. Somers
               
4220 Galway
               
Fort Worth, TX 76109
    16,250       0.026727 %
 
               
Frank B. Staats
               
9415 Braewick
               
Houston, TX 77096
    16,250       0.026727 %
 
               
Jeffrey L. Stevens
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    20,000       0.032894 %
 
               
Brenna A. Wadleigh
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    16,250       0.026727 %

A-11
 

 



--------------------------------------------------------------------------------



 



                      Partnership     Partnership   Name and Address of Partner
  Units     Interests  
Debra A. Wilson
               
726 Last Arrow
               
Houston, TX 77079
    8,750       0.014391 %
 
               
Walt J. Zartman
               
603 Dene Court
               
Southlake, TX 76092
    11,250       0.018503 %
 
               
Charles D. Coleman
               
10020 Charlemont Drive
               
Las Vegas, NV 89134
    1,000       0.001645 %
 
               
Lee Moreland
               
2311 Briarpark
               
Houston, TX 77042
    10,000       0.016447 %
 
               
Jana Ammons
               
7739 Bridlewood Court
               
North Richland Hills, TX 76180
    10,000       0.016447 %
 
               
Todd Bicknell
               
5425 Drane Drive
               
Dallas, TX 76209
    5,000       0.008224 %
 
               
Peggy S. Haynes
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    2,500       0.004112 %
 
               
Joseph Pitchford
               
777 Main Street, Suite 2100
               
Fort Worth, TX 76102
    10,000       0.016447 %  
 
    11,428,673       100 %
 
           

A-12
 

 



--------------------------------------------------------------------------------



 



Series A Preferred Partnership Unit Holders:

                      Number of Series A Preferred     Holder   Partnership
Units   Issue Date
Crescent Real Estate Equities
               
Company
               
777 Main Street, Suite 2100
               
Fort Worth, Texas 76102
    8,000,000       2/19/98  
 
               
Crescent Real Estate Equities
               
Company
               
777 Main Street, Suite 2100
               
Fort Worth, Texas 76102
    2,800,000       4/26/02  
 
               
Crescent Real Estate Equities
               
Company
               
777 Main Street, Suite 2100
               
Fort Worth, Texas 76102
    3,400,000       1/15/04  
 
               

A-13
 

 



--------------------------------------------------------------------------------



 



Series B Redeemable Preferred Partnership Unit Holders:

                      Number of Series B Redeemable Preferred     Holder  
Partnership Units   Issue Date
Crescent Real Estate Equities
               
Company
               
777 Main Street, Suite 2100
               
Fort Worth, Texas 76102
    3,000,000       05/17/02  
 
               
Crescent Real Estate Equities
               
Company
               
777 Main Street, Suite 2100
               
Fort Worth, Texas 76102
    400,000       06/06/02  

A-14
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CAPITAL ACCOUNT MAINTENANCE
1. Capital Accounts of the Partners

  A.   The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the rules of Regulations Section 1.704-1(b)(2)(iv).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions made by such Partner to the Partnership pursuant to this Agreement
and (ii) such Partner’s share of Net Income allocated to such Partner pursuant
to Section 6.1.A of the Agreement, all items of Partnership income and gain
allocated to such Partner pursuant to Section 6.3 of the Agreement, and all
items of Partnership income and gain (including income and gain exempt from tax)
computed in accordance with Section 1.B hereof and allocated to such Partner
pursuant to Exhibit C hereof, and decreased by (x) the amount of cash or Net
Asset Value of all actual and deemed distributions of cash or property made to
such Partner pursuant to this Agreement and (y) such Partner’s share of Net Loss
allocated to such Partner pursuant to Section 6.1.A of the Agreement, all items
of Partnership deduction and loss allocated to such Partner pursuant to
Section 6.3 of the Agreement, and all items of Partnership deduction and loss
computed in accordance with Section 1.B hereof and allocated to such Partner
pursuant to Exhibit C hereof.     B.   For purposes of computing the amount of
any item of income, gain, deduction or loss to be reflected in the Partners’
Capital Accounts, unless otherwise specified in this Agreement, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes determined in accordance with Section 703(a) of the Code (for this
purpose all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(l) of the Code shall be included in
taxable income or loss), with the following adjustments:

  (1)   Except as otherwise provided in Regulations Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Partnership, provided that the amounts of any
adjustments to the adjusted bases of the assets of the Partnership made pursuant
to Section 734 of the Code as a result of the distribution of property by the
Partnership to a Partner (to the extent that such adjustments have not
previously been reflected in the Partners’ Capital Accounts) shall be reflected
in the Capital Accounts of the Partners in the manner and subject to the
limitations prescribed in Regulations Section 1.704-1(b)(2)(iv)(m).     (2)  
The computation of all items of income, gain, loss and deduction shall be made
without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code are not includable in gross

B-1
 

 



--------------------------------------------------------------------------------



 



income or arc neither currently deductible nor capitalized for federal income
tax purposes.

  (3)   Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.    
(4)   In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.     (5)   In the
event the Carrying Value of any Partnership Asset is adjusted pursuant to
Section 1.D hereof, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.     (6)   Any items
specially allocated under Section 2 of Exhibit C hereof shall not be taken into
account.

  C.   A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor.     D.   (1)   Consistent with
the provisions of Regulations Section 1.704-l(b)(2)(iv)(f), and as provided in
Section 1.D(2), the Carrying Values of all Partnership assets shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as of the times of the adjustments
provided in Section 1.D(2) hereof, as if such Unrealized Gain or Unrealized Loss
had been recognized on an actual sale of each such property and allocated
pursuant to Article 6 of the Agreement.

  (2)   Such adjustments shall be made as of the following times: (a)
immediately prior to the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) immediately prior to the distribution by the
Partnership to a Partner of more than a de minimis amount of property as
consideration for an interest in the Partnership; and (c) immediately prior to
the grant of an interest in the Partnership (other than a de minimis interest)
on or after May 6, 2004 as consideration for the provision of services to or for
the benefit of the Partnership by an existing Partner acting in a partner
capacity or by a new Partner acting in a partner capacity or in anticipation of
being a partner; and (d) immediately prior to the liquidation of the
Partnership, provided however that adjustments pursuant to clauses (a), (b) and
(c) above shall be made only if the General Partner determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership.

B-2
 

 



--------------------------------------------------------------------------------



 



  (3)   In accordance with Regulations Section 1.704-1(b)(2)(iv)(e) the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward and
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of such
Partnership property and allocated pursuant to Article 6 of the Agreement.    
(4)   In determining such Unrealized Gain or Unrealized Loss the aggregate cash
amount and fair market value of all Partnership assets (including cash or cash
equivalents) shall be determined by the General Partner using such reasonable
method of valuation as it may adopt, or in the case of a liquidating
distribution pursuant to Article 13 of the Agreement, be determined and
allocated by the Liquidator using such reasonable methods of valuation as it may
adopt. The General Partner, or the Liquidator, as the case may be, shall
allocate such aggregate value among the assets of the Partnership (in such
manner as it determines in its sole and absolute discretion to arrive at a fair
market value for individual properties).

  E.   The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Section 1.704-l(b) and shall be
interpreted and applied in a manner consistent with such Regulations. In the
event the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Regulations, the General Partner may make such modification,
provided that it is not likely to have a material effect on the amounts
distributable to any Person pursuant to Article 13 of the Agreement upon the
dissolution of the Partnership. The General Partner also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).

B-3
 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SPECIAL TAX ALLOCATION RULES
1. Special Allocation Rules.
     Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

  A.   Minimum Gain Chargeback. Notwithstanding the provisions of Article 6 of
the Agreement or any other provisions of this Exhibit C, if there is a net
decrease in Partnership Minimum Gain during any fiscal year (except as a result
of certain conversions and refinancings of Partnership indebtedness, certain
capital contributions, or certain revaluations of the Partnership property as
further described in Regulations Sections 1.704-2(d)(4), 1.704-2(f)(2) or
1.704-2(f)(3)), each Partner shall be specially allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Partner’s share of the net decrease in Partnership Minimum Gain,
as determined under Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 1.A is intended to comply with the minimum gain
chargeback requirements in Regulations Section 1.704-2(f) and for purposes of
this Section 1.A. only, each Partner’s Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to Article 6 of the Agreement
with respect to such fiscal year and without regard to any decrease in Partner
Minimum Gain during such fiscal year.     B.   Partner Minimum Gain Chargeback.
Notwithstanding any other provision of Article 6 of the Agreement or any other
provisions of this Exhibit C (except Section 1.A hereof), if there is a net
decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any fiscal year (except as a result of certain conversions and
refinancings of Partnership indebtedness, certain capital contributions, or
certain revaluations of the Partnership property as further described in
Regulations Sections 1.704-2(i)(3) and 1.704-2(i)(4)), each Partner who has a
share of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner and Limited
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 1.B is intended to comply with the minimum gain chargeback

C-1
 

 



--------------------------------------------------------------------------------



 



requirement in such Section of the Regulations and shall be interpreted
consistently therewith. Solely for purposes of this Section 1.B, each partner’s
Adjusted Capital Account Deficit shall be determined prior to any other
allocations pursuant to Article 6 of the Agreement or this Exhibit with respect
to such fiscal year, other than allocations pursuant to Section 1.A hereof.

  C.   Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
hereof, such Partner has an Adjusted Capital Account Deficit, items of
Partnership income and gain shall be specifically allocated to such Partner in
an amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit created by such adjustments,
allocations or distributions as quickly as possible. This Section 1.C is
intended to constitute a “qualified income offset” under
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.     D.   Nonrecourse Deductions. Nonrecourse Deductions for any
taxable period shall be allocated to the Partners in accordance with their
respective Partnership Interests. If the General Partner determines in its good
faith discretion that the Partnership’s Nonrecourse Deductions must be allocated
in a different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the Limited Partners, to revise the prescribed ratio to the
numerically closest ratio which does satisfy such requirements.     E.   Partner
Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any fiscal year
shall be specially allocated to the Partner who bears the economic risk of loss
with respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Regulations
Sections 1.704-2(b)(4) and 1.704-2(i).     F.   Code Section 754 Adjustments. To
the extent an adjustment to the adjusted tax basis of any Partnership asset
pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Regulations Section l .704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Partners in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such Section of the Regulations.     G.  
Sections 1245/1250 Recapture. If any portion of gain from the sale of property
is treated as Recapture Income, such Recapture Income shall be allocated among
the Partners in accordance with the provisions of Regulations
Sections 1.1245-1(e) and 1.1250-1(f).

C-2
 

 



--------------------------------------------------------------------------------



 



  H.   Curative Allocations. The allocations set forth in Section 1.C of this
Exhibit C (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations promulgated under Section 704 of the Code. The
Regulatory Allocations shall be taken into account in allocating Net Income, Net
Losses and other items of income, gain, loss and deduction to each Partner so
that, to the extent possible, and to the extent permitted by the Regulations,
the cumulative allocations of Net Income, Net Losses and other items and the
Regulatory Allocations to each Partner shall be equal to the net amount that
would have been allocated to each Partner if the Regulatory Allocations had not
been made.

2.   Allocations for Tax Purposes

  A.   Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Article 6 of the Agreement and
Section 1 of this Exhibit C.     B.   Notwithstanding any other provision in
this Agreement, in an attempt to eliminate Book-Tax Disparities attributable to
a Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes (and not for “book”
purposes) among the Partners as follows:

  (1)   (a) In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code that takes into account the variation between the
Gross Asset Value of such property and its adjusted basis at the time of
contribution; and     (b)   any item of Residual Gain or Residual Loss
attributable to a Contributed Property shall be allocated among the Partners in
the same manner as its correlative item of “book” gain or loss is allocated
pursuant to Article 6 of the Agreement and Section 1 of this Exhibit C.     (2)
  (a) In the case of an Adjusted Property, such items shall

(1) first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B and
(2) second, in the event such property was originally a Contributed Property, be
allocated among the Partners in a manner consistent with Section 2.B.(1) of this
Exhibit C; and
(b) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same
C-3
 

 



--------------------------------------------------------------------------------



 



manner as its correlative item of “book” gain or loss is allocated pursuant to
Article 6 of the Agreement and Section 1 of this Exhibit C.

  (3)   all other items of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as their correlative item of “book” gain
or loss is allocated pursuant to Article 6 of the Agreement and Section 1 of
this Exhibit C.

C.   For purposes of Sections 2.B(1)(a) and 2.B(2)(a) of this Exhibit C, the
General Partner shall utilize the “traditional method with curative allocations”
option described in Regulations Section 1.704-3(c) to eliminate Book-Tax
Disparities attributable to a Contributed Property or Adjusted Property;
provided, however, that curative allocations with respect to a Contributed
Property or Adjusted Property shall only be made (i) to the extent necessary to
offset the effect of the “ceiling rule” described in Regulations
Section 1.704-3(b)(1) on allocations of depreciation deductions with respect to
such Contributed Property or Adjusted Property, and (ii) from the allocation of
gain (or loss) on the sale or other disposition of such Contributed Property or
Adjusted Property, up to the amount of such gain (or loss). This curative
allocation provision is intended to comply with Regulations Section
1.704-3(c)(3)(iii)(B).

D.   Notwithstanding the foregoing, for purposes of Section 2.B(l)(a) of this
Exhibit C, the General Partner shall have the right to utilize the “remedial
allocation method” described in Regulations Section 1.704-3(d) to eliminate
Book-Tax Disparities attributable to the contribution to the Partnership of the
Canyon Ranch Property specified in the Canyon Contribution Agreement. For
purposes of determining the amount of book depreciation with respect to the
Canyon Ranch Property as described under Regulations Section 1.704-3(d)(2), the
excess of book basis over tax basis with respect to the Canyon Ranch Property
shall be allocated twenty-four percent (24%) to nondepreciable land and
seventy-six percent (76%) to depreciable buildings. The seventy-six percent
(76%) allocated to buildings shall be depreciated using the straight-line method
over thirty-nine (39) years. In no case shall the General Partner amend this
Agreement to provide for an allocation of phantom income to Canyon Ranch to take
into account the difference between the book value of the Canyon Ranch Property
and its basis except as provided in this Section 2.C of Exhibit C or unless
otherwise agreed to by Canyon Ranch in writing.

E.   Notwithstanding anything to the contrary contained in this Section 2.C, for
purposes of Section 2.B(1)(a) of this Exhibit C, the General Partner shall have
the authority, in its sole and absolute discretion, to elect the method to be
used under Regulations Section 1.704-3 to take into account the variation
between the fair market value and the adjusted tax basis of that certain
Agreement of Sale dated May 30, 1997 by and between Rosewood Georgetown Joint
Venture, a Texas joint venture, as seller, and Lano International, Inc., a
Delaware corporation, and Armada/Hoffler Holding Company, a Virginia
corporation, as purchaser.

C-4
 

 



--------------------------------------------------------------------------------



 



3.   General Partner Allocation.

     Notwithstanding any other provision in this Agreement, the interests
(including limited partnership interests) of the General Partner in each
material item of Partnership income, gain, loss, deduction or credit shall be
equal to at least one percent (1%) of each such item at all times during the
existence of the Partnership (except as otherwise required under Sections 704(b)
or 704(c) or the special allocations provided for in Section 1 of this
Exhibit C).
C-5
 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICE OF EXCHANGE
     The undersigned hereby irrevocably (i) exchanges Partnership Units in
Crescent Real Estate Equities Limited Partnership in accordance with the terms
of the Fourth Amended and Restated Agreement of Limited Partnership Agreement of
Crescent Real Estate Equities Limited Partnership and the Exchange Right
referred to in Section 8.6 therein, (ii) surrenders such Partnership Units and
all right, title and interest therein, and (iii) directs that the Cash Amount or
the REIT Shares Amount, as the case may be, deliverable upon exercise of the
Exchange Right be delivered to the address specified below, and, if REIT Shares
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below.
     The undersigned hereby represents and warrants that (i) it has full power
and authority to transfer all of its right, title and interest in such
Partnership Units, (ii) such Partnership Units are free and clear of all Liens,
and (iii) it will assume and pay any state or local transfer tax that may be
payable as a result of the transfer of such Partnership Units.

     
Dated:                                         
   
 
   
Name of Limited Partner:
                                                              
 
   
Signature of Limited Partner:
                                                              
 
  By:                                                      
 
  Title:                                                   
 
   
Address:
   
 
                                                              
 
  (Street Address)
 
   
 
                                                              
 
  (City) (State) (Zip Code)
 
   
 
  Signature [Attested]
 
  [Witnessed] by:
 
   
 
                                                              
 
   
If REIT Shares are to be issued, issue to:
   
Name:
   
Address:
   
Please insert social security or identifying number:
   

D-1
 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
LISTING OF APPROVED SUBSTITUTED
LIMITED PARTNERS
777 Main Operating, Ltd.
Agnew, David B.
American Airlines Fixed Benefit Plan
AMSTAR Capital Management Corporation
AMSTAR Continental Plaza Limited Partnership
AMSTAR Group, Ltd.
APL General, Ltd.
Autem, Joseph W.
Bankers Trust Company
Bartlett, James R.
Brooks, Steven D.
Bush, George W.
Caroline Hunt Trust Estate
Chappel, J. Randell
Continental Plaza Ventures
Courtney Elizabeth Rainwater Trust
Cruce, Ervin D.
David N. Meyerson 1982 Trust
Frampton, Harry H., III
Friedman, Alan D.
Friedman, Bayard H.
Goff, John C.
Hackstock, Nick J.
Haddock, Gerald W.
Hana Development, Inc.
Happel, Dr. Otto, Ing.
Harkness, Randall L.
Hersh, Kenneth A.
Isakson, Mark J.
J.R. Bartlett, Inc.
JFI, L.P.
Joost 1991 Children’s Trust
Joost, Peter M.
Joost, William E.
Kelly, Thomas L. III
Kelly, W. Whitney
Korenvaes, Harlan B.
Kosac, Michael J.
Marti A. Meyerson 1982 Trust
Matthew James Rainwater Trust
Meyerson, Morton H.
E-1
 

 



--------------------------------------------------------------------------------



 



Mira Vista Investors, L.P.
Mira Vista Partners
Moore, Samuel S.
Nick J. Hackstock, Inc.
O’Brien, Christopher J.
P.E.P. II Investors, Inc.
Rainwater Investor Partners, Ltd.
Rainwater RainAm Investors
Rainwater, Richard E.
Rainwater, Walter J.
Retirement Plan of Aluminum Company of America Master Trusts
Richard Todd Rainwater Trust
Rosewood Real Estate Equities, Inc.
Small, Robert I.
Squires, Richard D.
The Rosewood Corporation
Thomason MacArthur, Ltd.
Tower Holdings, Inc.
Wilson, Thomas L.
Yates, Murphy C.
E-2
 

 